Exhibit 10.3

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

$450,000,000 CREDIT AGREEMENT

 

Dated as of December 28, 2004

 

among

 

LANDRY’S RESTAURANTS, INC.,

as Borrower,

 

THE INITIAL LENDERS, INITIAL ISSUING BANK AND

INITIAL SWING LINE BANK NAMED HEREIN,

as Initial Lenders, Initial Issuing Bank and Initial Swing Line Bank,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent,

 

BANK OF AMERICA, N.A.

and

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agents

 

and

 

THE BANK OF NOVA SCOTIA

and

BRANCH BANKING AND TRUST COMPANY,

as Documentation Agents

 

--------------------------------------------------------------------------------

 

WACHOVIA CAPITAL MARKETS, LLC,

BANC OF AMERICA SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Landry’s Restaurants Credit Agreement



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01.   Certain Defined Terms
   2 SECTION 1.02.   Computation of Time Periods; Other Definitional Provisions
   26 SECTION 1.03.   Accounting Terms    26 ARTICLE II AMOUNTS AND TERMS OF THE
ADVANCES AND THE LETTERS OF CREDIT SECTION 2.01.   The Advances and the Letters
of Credit    26 SECTION 2.02.   Making the Advances    28 SECTION 2.03.  
Issuance of and Drawings and Reimbursement Under Letters of Credit    30 SECTION
2.04.   Repayment of Advances    31 SECTION 2.05.   Termination or Reduction of
the Commitments    33 SECTION 2.06.   Prepayments    34 SECTION 2.07.   Interest
   35 SECTION 2.08.   Fees    36 SECTION 2.09.   Conversion of Advances    37
SECTION 2.10.   Increased Costs, Etc.    38 SECTION 2.11.   Payments and
Computations    39 SECTION 2.12.   Taxes    42 SECTION 2.13.   Sharing of
Payments, Etc.    44 SECTION 2.14.   Use of Proceeds    45 SECTION 2.15.  
Defaulting Lenders    45 SECTION 2.16.   Evidence of Debt    45 ARTICLE III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT SECTION 3.01.  
Conditions Precedent to Initial Extension of Credit    46 SECTION 3.02.  
Conditions Precedent to Each Borrowing and Issuance and Renewal    50 SECTION
3.03.   Determinations Under Section 3.01    51 ARTICLE IV REPRESENTATIONS AND
WARRANTIES SECTION 4.01.   Representations and Warranties of the Loan Parties   
51 ARTICLE V COVENANTS OF THE LOAN PARTIES SECTION 5.01.   Affirmative Covenants
   58 SECTION 5.02.   Negative Covenants    65 SECTION 5.03.   Reporting
Requirements    74 SECTION 5.04.   Financial Covenants    77 ARTICLE VI EVENTS
OF DEFAULT SECTION 6.01.   Events of Default    78 SECTION 6.02.   Actions in
Respect of the Letters of Credit upon Default    81

 

Landry’s Restaurants Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VII THE AGENTS, ETC. SECTION 7.01.   Authorization and Action    81
SECTION 7.02.   Agents’ Reliance, Etc.    82 SECTION 7.03.   Wachovia and
Affiliates    82 SECTION 7.04.   Lender Party Credit Decision    82 SECTION
7.05.   Indemnification    83 SECTION 7.06.   Successor Agents    84 SECTION
7.07.   Administrative Agent May File Proofs of Claim    84 SECTION 7.08.  
Collateral and Guaranty Matters    85 SECTION 7.09.   Other Agents, Etc.    85
SECTION 7.10.   Appointment of Supplemental Collateral Agents    85 ARTICLE VIII
Miscellaneous SECTION 8.01.   Amendments, Etc.    86 SECTION 8.02.   Notices,
Etc.    88 SECTION 8.03.   No Waiver; Remedies; Entire Agreement    89 SECTION
8.04.   Costs and Expenses    89 SECTION 8.05.   Right of Set-off    91 SECTION
8.06.   Binding Effect    91 SECTION 8.07.   Assignments and Participations   
91 SECTION 8.08.   Execution in Counterparts    95 SECTION 8.09.   No Liability
of the Issuing Banks    95 SECTION 8.10.   Confidentiality    95 SECTION 8.11.  
Release of Collateral, Etc.    96 SECTION 8.12.   Patriot Act Notice    96
SECTION 8.13.   Jurisdiction, Etc.    96 SECTION 8.14.   GOVERNING LAW    97
SECTION 8.15.   WAIVER OF JURY TRIAL    97

 

Landry’s Restaurants Credit Agreement

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    -          Commitments and Applicable Lending Offices Schedule
4.01(b)    -          Subsidiaries Schedule 4.01(s)    -          Existing Debt
Schedule 4.01(t)    -          Surviving Debt Schedule 4.01(u)    -         
Liens Schedule 4.01(v)    -          Owned Real Property Schedule 4.01(w)(i)   
-          Owned Real Property (Lessee) Schedule 4.01(w)(ii)    -          Owned
Real Property (Lessor) Schedule 4.01(x)    -          Investments Schedule
4.01(y)    -          Intellectual Property Schedule 4.01(z)    -         
Material Contracts

 

EXHIBITS

 

Exhibit A-1    -      Form of Revolving Credit Note Exhibit A-2    -      Form
of Term Note Exhibit B-1    -      Form of Notice of Borrowing Exhibit B-2   
-      Form of Notice of Swing Line Borrowing Exhibit C    -      Form of
Assignment and Acceptance Exhibit D    -      Form of Security Agreement Exhibit
E    -      Form of Guaranty Exhibit F    -      Form of Solvency Certificate
for the Borrower Exhibit G-1    -      Form of Opinion of Counsel to the Loan
Parties Exhibit G-2    -      Form of Opinion of Local Counsel to the Loan
Parties Exhibit G-3    -      Form of Opinion of General Counsel of the Borrower
Exhibit H    -      Form of Mortgage

 

Landry’s Restaurants Credit Agreement

iii



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of December 28, 2004 among LANDRY’S RESTAURANTS, INC.,
a Delaware corporation (the “Borrower”), the banks, financial institutions and
other lenders listed on the signature pages hereof as the Initial Lenders (the
“Initial Lenders”), the bank listed on the signature pages hereof as the Initial
Issuing Bank (in such capacity, the “Initial Issuing Bank”), the bank listed on
the signature pages hereof as the Initial Swing Line Bank (in such capacity, the
“Initial Swing Line Bank” and, together with the Initial Lenders and the Initial
Issuing Bank, the “Initial Lender Parties”), WACHOVIA BANK, NATIONAL ASSOCIATION
(“Wachovia”), as collateral agent (together with any successor collateral agent
appointed pursuant to Article VII, in such capacity, the “Collateral Agent”) for
the Secured Parties (as hereinafter defined), Wachovia, as administrative agent
(together with any successor administrative agent appointed pursuant to Article
VII, in such capacity, the “Administrative Agent”) for the Lender Parties (as
hereinafter defined), BANK OF AMERICA, N.A. and DEUTSCHE BANK SECURITIES INC.,
as syndication agents (in such capacity, the “Syndication Agents”), THE BANK OF
NOVA SCOTIA and BRANCH BANKING AND TRUST COMPANY, as documentation agents (in
such capacity, the “Documentation Agents”), and WACHOVIA CAPITAL MARKETS, LLC
(“WCM”), BANC OF AMERICA SECURITIES LLC and DEUTSCHE BANK SECURITIES INC., as
joint bookrunners and joint lead arrangers (in such capacities, collectively,
the “Arrangers”).

 

PRELIMINARY STATEMENTS:

 

(1) The Borrower desires to obtain from the Lender Parties (such capitalized
term, and all other capitalized terms used in these Preliminary Statements
without definition, to have the meanings specified in Section 1.01 below)
financings (collectively, the “Financings”) in an aggregate principal amount of
$450,000,000, comprised of (a) $150,000,000 in a 6-year senior secured term loan
facility, and (b) up to $300,000,000 in a 5-year senior secured revolving
facility, the proceeds of each of which, together with the proceeds of the
Senior Notes (as defined below) to be issued by the Borrower on the Closing
Date, will be used for (i) the refinancing (the “Refinancing”) in full on the
Closing Date of all indebtedness outstanding under the Borrower’s 5.47% senior
notes due 2009, 5.84% senior notes due 2010, 6.05% senior notes due 2011 and
6.44% senior notes due 2013, and under the Second Amended and Restated Credit
Agreement dated as of October 14, 2003, by and among the Borrower, Bank of
America, N.A., as administrative agent thereunder, and the other financial
institutions party thereto, as amended, except for letters of credit issued and
outstanding thereunder (collectively, the “Existing Letters of Credit”)
(collectively, all such indebtedness subject to the Refinancing, the “Specified
Existing Indebtedness”), (ii) the funding of up to $300,000,000 at any one time
of investments in Unrestricted Subsidiaries identified by the Borrower to the
Administrative Agent (the “Unrestricted Subsidiary Funding”) and (iii) in the
case of such revolving facility, from and after the Closing Date, working
capital and other corporate purposes of the Borrower and its Subsidiaries.

 

(2) The Lender Parties have indicated their willingness to provide the
Financings, including to deem all Existing Letters of Credit to be Letters of
Credit issued under and governed by the terms and conditions of this Agreement,
but only on and subject to the terms and conditions of this Agreement, including
the granting of the Collateral pursuant to the Collateral Documents and the
making of the guarantees pursuant to the Guaranties.

 

Landry’s Restaurants Credit Agreement



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Accounts” has the meaning specified in Section 9-102 of the UCC.

 

“Additional Senior Notes” has the meaning specified in Section 5.02(b)(iii).

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at its office at 301 South College
Street, Charlotte, North Carolina, 28288, Attention: Agency Services, and
designated by the Administrative Agent to the Lender Parties as the
“Administrative Agent’s Account” or such other account for such purpose as the
Administrative Agent shall specify in writing to the Lender Parties.

 

“Advance” means a Term Advance, a Revolving Credit Advance, a Swing Line Advance
or a Letter of Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or executive officer of such Person. For purposes of
this definition, the term “control” (including the terms “controlling”,
“controlled by” and “under common control with”) of a Person means the
possession, direct or indirect, of the power to vote 10% or more of the Voting
Interests of such Person or to direct or cause the direction of the management
and policies of such Person, whether through the ownership of Voting Interests,
by contract or otherwise.

 

“Agreement” means this Credit Agreement, as amended.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to all obligations thereunder (including the amount of any
termination payments that would payable on such date if the Hedge Agreement were
terminated).

 

“Agents” means the Administrative Agent and the Collateral Agent.

 

Landry’s Restaurants Credit Agreement

2



--------------------------------------------------------------------------------

“Applicable Commitment Fee Percentage” means, with respect to commitment fees
payable pursuant to Section 2.08(a), (a) until the second Business Day after the
date on which the Administrative Agent receives the financial statements
(together with the applicable schedule and certificates) of the Borrower for the
fiscal year ended December 31, 2004 pursuant to Section 5.03(b), 0.350% per
annum, and (b) thereafter, the percentage per annum set forth below, as
determined by reference to the Leverage Ratio as set forth in the most recent
financial statements (together with the applicable schedule and certificates) of
the Borrower delivered pursuant to Section 5.03(b) or (c), as applicable:

 

Leverage Ratio

--------------------------------------------------------------------------------

   Commitment Fee


--------------------------------------------------------------------------------

 

Level 1

   0.375 %

4.5:1.0 or higher

      

Level 2

   0.350 %

lower than 4.5:1.0 but equal to or higher than 4.0:1.0

      

Level 3

   0.300 %

lower than 4.0:1.0 but equal to or higher than 3.5:1.0

      

Level 4

   0.250 %

lower than 3.5:1.0 but equal to or higher than 3.0:1.0

      

Level 5

   0.200 %

lower than 3.0:1.0

      

 

Any increase or decrease in the Applicable Commitment Fee Percentage resulting
from a change in the Leverage Ratio shall become effective as of the second
Business Day after the date the financial statements (together with the
applicable schedule and certificates) of the Borrower are delivered pursuant to
Section 5.03(b) or (c), as applicable; provided, however, that in the event that
the Borrower fails to timely provide the financial statements (together with the
applicable schedule and certificates) pursuant to Section 5.03(b) or (c), as
applicable, the Applicable Commitment Fee Percentage at Level 1 shall apply as
of the first Business Day after the date on which such financial statements
(together with the applicable schedule and certificates) were required to have
been delivered until the actual delivery of such financial statements (together
with the applicable schedule and certificates).

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

Landry’s Restaurants Credit Agreement

3



--------------------------------------------------------------------------------

“Applicable Margin” means, in respect of (a) the Term Facility, (i) 0.75% per
annum for Base Rate Advances and (ii) 1.75% per annum for Eurodollar Rate
Advances, and (b) the Revolving Credit Facility, (i) until the second Business
Day after the date on which the Administrative Agent receives the financial
statements (together with the applicable schedule and certificates) of the
Borrower for the fiscal year ended December 31, 2004 pursuant to Section
5.03(b), (A) 0.75% per annum for Base Rate Advances and (B) 1.75% per annum for
Eurodollar Rate Advances, and (ii) thereafter, the percentage per annum set
forth below, as determined by reference to the Leverage Ratio as set forth in
the most recent financial statements (together with the applicable schedule and
certificates) of the Borrower delivered pursuant to Section 5.03(b) or (c), as
applicable:

 

Leverage Ratio

--------------------------------------------------------------------------------

   Revolving Credit Facility


--------------------------------------------------------------------------------

     Base Rate Advances


--------------------------------------------------------------------------------

    Eurodollar Rate Advances


--------------------------------------------------------------------------------

 

Level 1

   1.00 %   2.00 %

4.5:1.0 or higher

            

Level 2

   0.75 %   1.75 %

lower than 4.5:1.0 but equal to or higher than 4.0:1.0

            

Level 3

   0.50 %   1.50 %

lower than 4.0:1.0 but equal to or higher than 3.5:1.0

            

Level 4

   0.25 %   1.25 %

lower than 3.5:1.0 but equal to or higher than 3.0:1.0

            

Level 5

   0.00 %   1.00 %

lower than 3.0:1.0

            

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the second Business Day after the
date the financial statements (together with the applicable schedule and
certificates) of the Borrower are delivered pursuant to Section 5.03(b) or (c),
as applicable; provided, however, that in the event that the Borrower fails to
timely provide the financial statements (together with the applicable schedule
and certificates) pursuant to Section 5.03(b) or (c), as applicable, the
Applicable Margin at Level 1 shall apply as of the first Business Day after the
date on which such financial statements (together with the applicable schedule
and certificates) were required to have been delivered until the actual delivery
of such financial statements (together with the applicable schedule and
certificates).

 

“Appropriate Lender” means, at any time, with respect to (a) any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility at such time, (b) the Letter of Credit Facility, (i)
any Issuing Bank and (ii) if the other Revolving Credit Lenders have made Letter
of Credit Advances pursuant to Section 2.03(c) that are outstanding at such
time, each such other Revolving Credit Lender and (c) the Swing Line Facility,
(i) any Swing Line Bank and (ii) if the other Revolving Credit Lenders have made
Swing Line Advances pursuant to Section 2.02(b) that are outstanding at such
time, each such other Revolving Credit Lender.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
Party, (b) an Affiliate of a Lender Party or (c) an entity or an Affiliate of an
entity that administers or manages a Lender Party.

 

Landry’s Restaurants Credit Agreement

4



--------------------------------------------------------------------------------

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 8.07 and in substantially the form of Exhibit C
hereto or as otherwise approved by the Administrative Agent.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
or Title II, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(a) the rate of interest established by Wachovia in Charlotte, North Carolina,
from time to time, as its prime rate for dollars loaned in the United States of
America; and

 

(b) ½ of 1% per annum above the Federal Funds Rate.

 

The Base Rate is an index rate and is not necessarily intended to be the lowest
or best rate of interest charged to other customers in connection with
extensions of credit or to other banks.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with the Administrative Agent at its office at 301 South College
Street, Charlotte, North Carolina, 28288, and designated between the Borrower
and the Administrative Agent as the “Borrower’s Account”, or such other account
for such purpose as the Borrower shall specify in writing to the Administrative
Agent.

 

“Borrowing” means a Term Borrowing or a Revolving Credit Borrowing or a Swing
Line Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Charlotte, North Carolina
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) as determined in accordance with GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

Landry’s Restaurants Credit Agreement

5



--------------------------------------------------------------------------------

“Cash Equivalents” means: (a) United States dollars; (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than 360 days from the date of acquisition; (c) certificates of deposit and time
deposits with maturities of six months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $250,000,000 and outstanding debt which is rated “A-3” or
“A-” (or such similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act); (d) repurchase obligations with a term of not more than thirty
days for underlying securities of the types described in clauses (b) and (c)
above entered into with any financial institution meeting the qualifications
specified in clause (c) above; (e) commercial paper having a rating of “P-1” or
better from Moody’s or “A-1” or better from S&P and in each case maturing within
six months after the date of acquisition; and (f) money market funds at least
95% of the assets of which constitute Cash Equivalents of the kinds described in
clauses (a) through (e) of this definition.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.

 

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert other than the Permitted Holder shall
have acquired beneficial ownership (within the meaning of Rule 13d 3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Interests of the Borrower (or other securities
convertible into such Voting Interests) representing 40% or more of the combined
voting power of all Voting Interests of the Borrower; or (b) during any period
of up to 24 consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24 month period were directors of the
Borrower shall cease for any reason to constitute a majority of the board of
directors of the Borrower; or (c) any Person or two or more Persons acting in
concert other than the Permitted Holder shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of control over Voting
Interests of the Borrower (or other securities convertible into such Voting
Interests) representing 40% or more of the combined voting power of all Voting
Interests of the Borrower; or (d) the occurrence of a “change of control” or
“change in control” or similar occurrence as defined in the Senior Notes
Indenture or any other material debt instruments of the Borrower or any of its
Restricted Subsidiaries.

 

“Closing Date” means the first date on or prior to December 31, 2004 on which
the conditions set forth in Article III shall have been satisfied.

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

 

Landry’s Restaurants Credit Agreement

6



--------------------------------------------------------------------------------

“Collateral Account” has the meaning specified in the Security Agreement.

 

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreement, the Mortgages, each of the collateral documents, instruments
and agreements delivered pursuant to Section 5.01(j) or (k), and each other
agreement that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.

 

“Commitment” means a Term Commitment, a Revolving Credit Commitment, a Swing
Line Commitment or a Letter of Credit Commitment.

 

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender Party in a writing designated as confidential or is
known by the Lender Parties to be material non-public information, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to such Agent or such Lender Party from a
source other than the Loan Parties.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Adjusted Net Income” means, for any period, Consolidated Net
Income for such period, plus non-cash charges associated with asset impairments
and asset write-downs, in each case, which were deducted in determining
Consolidated Net Income for such period.

 

“Consolidated Net Income” and “Consolidated Net Loss” means, respectively, for
any period, the aggregate net income or loss from continuing operations of the
Borrower and its Restricted Subsidiaries on a Consolidated basis, in each case
as determined in accordance with GAAP.

 

“Consolidated Net Tangible Assets” of any Person means, as of any date, all
amounts that would be shown as assets on a Consolidated balance sheet of such
Person and its Restricted Subsidiaries prepared in accordance with GAAP, less
the amount thereof constituting goodwill and other intangible assets as
calculated in accordance with GAAP.

 

“Contingent Obligation” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of a primary obligor, (b) the obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary

 

Landry’s Restaurants Credit Agreement

7



--------------------------------------------------------------------------------

obligation in respect of which such Contingent Obligation is made (or, if less,
the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all indebtedness of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under Capitalized Leases, (f) all obligations of such Person under
acceptance, letters of credit or other similar arrangements or credit support
facilities, (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of Redeemable Preferred Interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (h) all Contingent Obligations (other than Contingent
Obligations with respect to underlying payment obligations for leases and other
obligations that are incurred in the ordinary course of business and are
otherwise not prohibited by the terms of this Agreement) and Off-Balance Sheet
Obligations of such Person and (i) all indebtedness and other payment
obligations referred to in clauses (a) through (h) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment obligations.

 

“Debt for Borrowed Money” of any Person means, at any date of determination, all
items that, in accordance with GAAP, would be classified as indebtedness on a
Consolidated balance sheet of such Person at such date.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

 

“Default Interest” has the meaning set forth in Section 2.07(b).

 

“Defaulting Lender” has the meaning specified in Section 2.15.

 

“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is one year after December 28,
2010. Notwithstanding the preceding sentence, any capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Borrower to repurchase such

 

Landry’s Restaurants Credit Agreement

8



--------------------------------------------------------------------------------

capital stock upon the occurrence of a change of control or an asset sale shall
not constitute Disqualified Stock if the terms of such capital stock provide
that the Borrower may not repurchase or redeem any such capital stock pursuant
to such provisions unless such repurchase or redemption complies with Section
5.02. The term “Disqualified Stock” shall also include any options, warrants or
other rights that are convertible into Disqualified Stock or that are redeemable
at the option of the holder, or required to be redeemed, prior to the date that
is one year after December 28, 2010.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“EBITDA” means, for any period, the sum of (without duplication) (a)
Consolidated Net Income or Consolidated Net Loss, as the case may be, for such
period plus (b) the sum of (i) interest expense and yield maintenance amounts or
make-whole payments related to Specified Existing Indebtedness, (ii) income tax
expense, (iii) depreciation expense, (iv) amortization expense and (v) non-cash
items, in each case, which were deducted in determining Consolidated Net Income
or Consolidated Net Loss, as the case may be, of the Borrower and its Restricted
Subsidiaries on a Consolidated basis for such period minus (c) to the extent
included in determining Consolidated Net Income or Consolidated Net Loss, as the
case may be, of the Borrower and its Restricted Subsidiaries on a Consolidated
basis for such period, (i) non-cash gains, (ii) gains or losses arising from
asset dispositions not in the ordinary course of business and (iii) non-cash
gains or losses under Hedge Agreements. The historical EBITDA for the relevant
measurement period of entities (A) that are acquired by the Borrower or any of
its Restricted Subsidiaries after the Closing Date as permitted under the Loan
Documents will be included in the calculation of EBITDA and (B) that are
disposed of by the Borrower or any of its Restricted Subsidiaries after the
Closing Date, in each case, will be excluded in the calculation of EBITDA;
provided that, in the case of entities that are acquired by the Borrower or any
of its Restricted Subsidiaries after the Closing Date, the Administrative Agent
and the Lenders are furnished with audited financial statements, or if audited
financial statements are not available, other financial statements reasonably
acceptable to the Administrative Agent and the Required Lenders, of such
entities (or if the acquisition is of a division or branch of a larger business
or a group of businesses, the audited financial statements, or if audited
financial statements are not available, other financial statements reasonably
acceptable to the Administrative Agent and the Required Lenders, of such larger
business or group of businesses, so long as the individual activities of the
acquired entity are clearly reflected in such financial statements, together
with a certificate certifying that the Borrower has reviewed the historical
financial statements of the division or branch and that they reflect proper
divisional accounting in relation to the large business or group of businesses),
reasonably satisfactory to the Administrative Agent and the Required Lenders in
all respects, confirming such historical results.

 

“EBITDAR” means, for any period, an amount equal to (a) EBITDA of the Borrower
and its Restricted Subsidiaries on a Consolidated basis for such period plus (b)
rentals under leases of real or personal, or mixed, property of the Borrower and
its Restricted Subsidiaries, which were deducted in determining Consolidated Net
Income or Consolidated Net Loss, as the case may be, of the Borrower and its
Restricted Subsidiaries on a Consolidated basis for such period.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) a commercial bank organized under the laws of the United
States, or any State thereof,

 

Landry’s Restaurants Credit Agreement

9



--------------------------------------------------------------------------------

and having total assets in excess of $5 billion, (e) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course and having total
assets in excess of $100,000,000 and (f) any other Person (other than a natural
person) approved by (i) the Administrative Agent, (ii) in the case of any
assignment of a Revolving Credit Commitment, the Issuing Banks and the Swing
Line Banks, and (iii) the Borrower (which approval not to be unreasonably
withheld or delayed); provided that the Borrower shall not have any approval
rights in connection with any of the foregoing (x) if an Event of Default shall
have occurred and be continuing or (y) to the extent determined by the
Administrative Agent to be reasonably necessary to achieve a successful initial
syndication of the Commitments hereunder. Notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Subsidiaries or Affiliates.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) unless the applicable 30-day notice requirement with
respect to such event has been waived by the PBGC, (i) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan or (ii) the requirements of

 

Landry’s Restaurants Credit Agreement

10



--------------------------------------------------------------------------------

Section 4043(b) of ERISA apply with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Loan Party or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a)(i) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at 11:00 A.M. (London time) or as soon thereafter as possible,
two Business Days before the first day of such Interest Period for a period
equal to such Interest Period (provided that, if for any reason such rate is not
available, the term “Eurodollar Rate” shall mean, for any Interest Period for
all Eurodollar Rate Advances comprising part of the same Borrowing, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBO Page as the London interbank offered rate for deposits in
Dollars at approximately 11:00 A.M. (London time) or as soon thereafter as
possible, two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period; provided, however, if more than one
rate is specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates), or (ii) if such rate is for any reason not
available, the rate per annum equal to the rate at which the Administrative
Agent or its designee is offered Dollar deposits at or about 11:00 A.M. (London
time) two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market for delivery on the first day of such Interest
Period for the number of days comprised therein and in the amount requested to
be outstanding, by, in each case, (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

Landry’s Restaurants Credit Agreement

11



--------------------------------------------------------------------------------

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excess Cash Flow” means, for any period commencing with the Fiscal Year ending
December 31, 2005, an amount (if positive) equal to (a) Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries for such period minus (b) the sum,
without duplication, of the cash amounts expended during such period for (i)
expenditures made in connection with any acquisition permitted under Section
5.02(f)(v) and to the extent not funded by Debt or equity, (ii) Investments made
under other clauses of Section 5.02(f) to the extent not funded by Debt or
equity, (iii) Restricted Payments made under Section 5.02(g), (iv) Capital
Expenditures, (v) interest expense payable in cash, (vi) taxes paid in cash
during such period with respect to income of the Borrower and its Restricted
Subsidiaries on a Consolidated basis, and (vii) regularly scheduled and optional
repayments or optional prepayments made with respect to principal on outstanding
Debt (other than revolving Debt), as the case may be, of the Borrower and its
Restricted Subsidiaries, plus or minus, as the case may be, any changes in
working capital of the Borrower and its Restricted Subsidiaries for such period.

 

“Existing Debt” means Debt of the Borrower and its Restricted Subsidiaries
outstanding immediately before the occurrence of the Closing Date.

 

“Existing Issuing Bank” means Bank of America, N.A. in its capacity as an
issuing bank with respect to the Existing Letters of Credit.

 

“Existing Letters of Credit” has the meaning specified in the Preliminary
Statements.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, pension plan reversions, proceeds of insurance (including, without
limitation, any key man life insurance but excluding proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation and casualty awards (and payments in lieu thereof),
indemnity payments and any purchase price adjustment received in connection with
any purchase agreement, but in any event excluding any tax refund; provided,
however, that, so long as no Event of Default has occurred and is continuing, an
Extraordinary Receipt shall not include cash receipts received from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments (a) do not exceed,
individually or in the aggregate, $15,000,000 or (b) in respect of loss or
damage to equipment, fixed assets or real property are applied (or in respect of
which expenditures were previously incurred) to replace or repair the equipment,
fixed assets or real property in respect of which such proceeds were received in
accordance with the terms of the Loan Documents.

 

Landry’s Restaurants Credit Agreement

12



--------------------------------------------------------------------------------

“Facility” means the Term Facility, the Revolving Credit Facility, the Swing
Line Facility or the Letter of Credit Facility.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means the fee letter dated December 6, 2004, between the Borrower,
the Administrative Agent and WCM, as amended from time to time in accordance
with the terms thereof.

 

“Financings” has the meaning specified in the Preliminary Statements.

 

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Restricted Subsidiaries ending on December 31 in any calendar year.

 

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) the difference of (i) Consolidated EBITDAR minus (ii) the difference, if
positive, of (A) Capital Expenditures minus (B) an amount equal to Maintenance
Capital Expenditures, to (b) the sum of (i) cash interest expense, (ii) cash
income taxes paid, (iii) scheduled amortization payments and (iv) rentals
payable under leases of real or personal, or mixed, property, in each case, of
or by the Borrower and its Restricted Subsidiaries during the period of the four
consecutive fiscal quarters of the Borrower then most recently ended, which were
deducted in determining Consolidated Net Income or Consolidated Net Loss, as the
case may be, of the Borrower and its Restricted Subsidiaries on a Consolidated
basis for such period; provided that when calculating the Fixed Charge Coverage
Ratio, the interest expense in clause (b)(i) above shall be equal to (i) for the
period ending March 31, 2005, the interest expense for the fiscal quarter ending
March 31, 2005 multiplied by four, (ii) for the period ending June 30, 2005, the
interest expense calculated for the two fiscal quarters ending June 30, 2005
multiplied by two, and (iii) for the period ending September 30, 2005, the
interest expense for the three fiscal quarters ending September 30, 2005
multiplied by one and one-third.

 

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

 

“Funded Debt” of any Person means Debt in respect of the Loan Documents and the
Senior Notes, in the case of the Borrower, and all other Debt for Borrowed Money
of such Person that by its terms matures more than one year after the date of
determination or matures within one year from such date but is renewable or
extendible, at the option of such Person, to a date more than one year after
such date or arises under a revolving credit or similar agreement that obligates
the lender or lenders to extend credit during a period of more than one year
after such date.

 

“GAAP” has the meaning specified in Section 1.03.

 

Landry’s Restaurants Credit Agreement

13



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 8.07(k).

 

“Guarantors” means the Restricted Subsidiaries of the Borrower.

 

“Guaranties” means, collectively, the Guaranty made by the Guarantors in favor
of the Administrative Agent on behalf of the Lenders, substantially in the form
of Exhibit E, together with each guaranty and guaranty supplement delivered
pursuant to Section 5.01(j) or (k).

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate, commodity or currency swap, cap or
collar agreements, future or option contracts and other hedging agreements
(including, without limitation, all “swap agreements” as defined in 11 U.S.C. §
101).

 

“Hedge Bank” means any Lender Party or Affiliate of a Lender Party in its
capacity as a party to a Secured Hedge Agreement and any counterparty to such
Secured Hedge Agreement that was a Lender Party or Affiliate of a Lender Party
at the time such Secured Hedge Agreement was entered into.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
December, 2004 used by the Arrangers in connection with the syndication of the
Commitments.

 

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

“Initial Issuing Bank”, “Initial Swing Line Bank”, “Initial Lender Parties” and
“Initial Lenders” each has the meaning specified in the recital of parties to
this Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
its benefit liabilities, as defined in Section 4001(a)(16) of ERISA, determined
using the actuarial assumptions used for funding purposes in the most recent
actuarial report prepared for such Plan, exceeds the fair market value of such
Plan’s assets.

 

Landry’s Restaurants Credit Agreement

14



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” has the meaning specified in Section
3.01(a)(iii).

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

 

(c) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

 

(d) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

(e) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(f) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” has the meaning specified in Section 9-102 of the UCC.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (h) or (i) of the definition of “Debt” in respect of such Person.

 

“Issuing Bank” means the Initial Issuing Bank and, insofar as the Existing
Letters of Credit are concerned, the Existing Issuing Bank, and any Eligible
Assignee to which the Letter of

 

Landry’s Restaurants Credit Agreement

15



--------------------------------------------------------------------------------

Credit Commitment hereunder has been assigned by the Initial Issuing Bank or the
Existing Issuing Bank pursuant to Section 8.07, if any, so long as each such
Eligible Assignee expressly agrees to perform in accordance with their terms all
of the obligations that by the terms of this Agreement are required to be
performed by it as an Issuing Bank and notifies the Administrative Agent of its
Applicable Lending Office and the amount of its Letter of Credit Commitment
(which information shall be recorded by the Administrative Agent in the
Register), for so long as such Initial Issuing Bank, Existing Issuing Bank or
Eligible Assignee, as the case may be, shall have a Letter of Credit Commitment.

 

“L/C Collateral Account” has the meaning specified in the Security Agreement.

 

“L/C Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii).

 

“Lender Party” means any Lender, Swing Line Bank or Issuing Bank.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 8.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into an Assignment and Acceptance, set forth for such Issuing Bank
in the Register maintained by the Administrative Agent pursuant to Section
8.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such amount may
be reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) $50,000,000, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.

 

“Letters of Credit” has the meaning specified in Section 2.01(c).

 

“Leverage Ratio” means, at any date of determination, the ratio of (a) total
Debt for Borrowed Money of the Borrower and its Restricted Subsidiaries as of
such date to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the period of the four consecutive fiscal quarters of the
Borrower then most recently ended; provided that for purposes of determining the
Leverage Ratio at any date, (i) any Contingent Obligation of the Borrower or any
of its Restricted Subsidiaries with respect to any letter of credit issued for
the account of the Borrower or any of its Restricted Subsidiaries shall be
excluded from the calculation of the total Debt for Borrowed Money of the
Borrower and its Restricted Subsidiaries and (ii) such Debt for Borrowed Money
shall include, with respect to any entities acquired by the Borrower or any of
its Restricted Subsidiaries after the Closing Date as permitted under the Loan
Documents, the Debt for Borrowed Money of such entities as of the date of
determination.

 

Landry’s Restaurants Credit Agreement

16



--------------------------------------------------------------------------------

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Collateral
Documents, (d) the Guaranties, (e) the Fee Letter, (f) each Letter of Credit
Agreement, and (g) any certificate, letter or other document executed in
connection herewith or therewith or pursuant hereto or thereto, excluding, in
each case, any Secured Hedge Agreement.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Maintenance Capital Expenditures” means the product of $50,000 multiplied by
the number of restaurants in operation by the Borrower and its Restricted
Subsidiaries at the time of measurement.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
operations, condition (financial or otherwise), assets or liabilities (whether
actual or contingent) of the Borrower and its Restricted Subsidiaries, taken as
a whole or any event, condition or state of facts that would reasonably be
expected to have such a material adverse change.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition, assets or liabilities of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to any Loan
Documents or any document related thereto to perform its obligations thereunder
or (c) the validity or enforceability of any Loan Documents or the rights and
remedies of the Lender Parties.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $5,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance or properties of
such Person.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” has the meaning specified in Section 5.01(r)(i).

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

Landry’s Restaurants Credit Agreement

17



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, with respect to (a) any sale, lease, transfer or
other disposition of any asset, (b) the incurrence or issuance of any Debt, (c)
the sale or issuance of any Equity Interests (including, without limitation, any
capital contribution) by any Person, or (d) any Extraordinary Receipt received
by or paid to or for the account of any Person, the aggregate amount of cash
received from time to time (whether as initial consideration or through payment
or disposition of deferred consideration) by or on behalf of such Person in
connection with such transaction after deducting therefrom only (without
duplication) (i) reasonable and customary brokerage commissions, underwriting
fees and discounts, legal fees, finder’s fees and other similar fees,
commissions, costs and expenses directly relating to such transaction, (ii) the
amount of taxes payable in connection with or as a result of such transaction
and (iii) the amount of any Debt secured by a Lien on such asset that, by the
terms of the agreement or instrument governing such Debt, is required to be
repaid upon such disposition, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid to a Person that is not an Affiliate of such Person or any Loan
Party or any Affiliate of any Loan Party and are properly attributable to such
transaction or to the asset that is the subject thereof; provided, however, that
in the case of taxes that are deductible under clause (ii) above but for the
fact that, at the time of receipt of such cash, such taxes have not been
actually paid or are not then payable, such Loan Party or such Restricted
Subsidiary may deduct an amount (the “Reserved Amount”) equal to the amount
reserved in accordance with GAAP for such Loan Party’s or such Restricted
Subsidiary’s reasonable estimate of such taxes, other than taxes for which such
Loan Party or such Restricted Subsidiary is indemnified, provided further,
however, that, at the time such taxes are paid, an amount equal to the amount,
if any, by which the Reserved Amount for such taxes exceeds the amount of such
taxes actually paid shall constitute “Net Cash Proceeds” of the type for which
such taxes were reserved for all purposes hereunder; provided further that, so
long as no Event of Default has occurred and is continuing, Net Cash Proceeds
shall not include any cash receipts from any transaction described in clause (a)
above to the extent the proceeds of such cash receipts (individually or in the
aggregate) shall not exceed $1,000,000.

 

“Non-Consenting Lender” has the meaning specified in Section 2.10(f).

 

“Note” means a Term Note or a Revolving Credit Note.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Renewal” has the meaning specified in Section 2.01(c).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(c).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Loan Party under any and all of the Loan
Documents, (a) the obligation to pay principal, interest, Letter of Credit
commissions, reimbursement amounts, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and other amounts payable by such Loan Party under
any Loan Document and (b) the obligation of such Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

 

Landry’s Restaurants Credit Agreement

18



--------------------------------------------------------------------------------

“Off Balance Sheet Obligation” means, with respect to any Person, any obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if such obligations would give rise to
a claim against such Person in a proceeding referred to in Section 6.01(f).

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Owned Real Properties” means the properties listed on Schedule 4.01(v).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Business” means any business conducted or proposed to be conducted
(as described in or contemplated by the Information Memorandum) by the Borrower
and its Restricted Subsidiaries on the Closing Date and other businesses
reasonably related, ancillary, incidental or complementary thereto.

 

“Permitted Holder” means Tilman J. Fertitta and his estate, spouse and lineal
descendants, and the legal representatives of any of the foregoing, and the
trustees of any bona fide trusts of which any of the foregoing are the sole
beneficiaries and grantors, or any corporation, limited partnership, limited
liability company or similar entity, all of the Voting Interests of which are
owned by any of the foregoing.

 

“Permitted Liens” means each of the following: (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 5.01(b); (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that (i) are not overdue
for a period of more than 30 days and (ii) individually or together with all
other Permitted Liens outstanding on any date of determination do not materially
adversely affect the use of the property to which they relate; (c) pledges or
deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (d) easements, rights
of way and other encumbrances on title to real property that do not render title
to the property encumbered thereby unmarketable or materially adversely affect
the use of such property for its present purposes or the value thereof; (e)
Lien, deposits or pledges to secure the performance of bids, tenders, contracts
(other than contracts for the payment of Indebtedness), leases, or other similar
obligations arising in the ordinary course of business; (f) judgment and
attachment Liens not giving rise to an Event of Default and notices of lis
pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings and for which adequate reserves have been made;
(g) Liens, deposits or pledges to secure public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds or
obligations; and Liens, deposits or pledges in lieu of such bonds or
obligations, or to secure such bonds or obligations, or to secure letters of
credit in lieu of or supporting the payment of such bonds or obligations; (h)
Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary thereof on deposit with or in possession of such
bank; (i) any interest or title of a lessor, licensor or sublicensor in the
property subject to any lease, license or

 

Landry’s Restaurants Credit Agreement

19



--------------------------------------------------------------------------------

sublicense; and (j) Liens arising from precautionary UCC financing statements
regarding operating leases or consignments.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have expired or been terminated pursuant to
Section 2.05 or 6.01, such Lender’s Revolving Credit Commitment as in effect
immediately prior to such expiration or termination) and the denominator of
which is the aggregate amount of the Revolving Credit Facility at such time (or,
if the Commitments shall have expired or been terminated pursuant to Section
2.05 or 6.01, the Revolving Credit Facility as in effect immediately prior to
such termination).

 

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or obligation, any such Equity Interest, Debt, right or obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

“Refinanced Term Advances” has the meaning specified in the second to the last
sentence of Section 8.01.

 

“Refinancing” has the meaning specified in the Preliminary Statements.

 

“Register” has the meaning specified in Section 8.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Replacement Term Advances” has the meaning specified in the second to the last
sentence of Section 8.01.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, (c) the aggregate unused Term
Commitments at such time and (d) the aggregate Unused Revolving Credit
Commitments at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (i) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a

 

Landry’s Restaurants Credit Agreement

20



--------------------------------------------------------------------------------

Lender) and outstanding at such time, (ii) such Lender’s Pro Rata Share of the
aggregate Available Amount of all Letters of Credit outstanding at such time,
(iii) the aggregate unused Term Commitment of such Lender at such time and (iv)
the Unused Revolving Credit Commitment of such Lender at such time. For purposes
of this definition, the aggregate principal amount of Swing Line Advances owing
to any Swing Line Bank and of Letter of Credit Advances owing to any Issuing
Bank and the Available Amount of each Letter of Credit shall be considered to be
owed to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments.

 

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
owed or holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Revolving Credit Advances outstanding at such time, (b)
the aggregate Available Amount of all Letters of Credit outstanding at such time
and (c) the aggregate Unused Revolving Credit Commitments at such time;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination of Required Revolving Credit
Lenders at such time (i) the aggregate principal amount of the Revolving Credit
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (ii) such Lender’s Pro Rata Share of the aggregate Available Amount
of all Letters of Credit outstanding at such time and (iii) the Unused Revolving
Credit Commitment of such Lender at such time. For purposes of this definition,
the aggregate principal amount of Swing Line Advances owing to any Swing Line
Bank and of Letter of Credit Advances owing to any Issuing Bank and the
Available Amount of each Letter of Credit shall be considered to be owed to the
Revolving Credit Lenders ratably in accordance with their respective Revolving
Credit Commitments.

 

“Required Term Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the aggregate principal amount of the Term Advances
outstanding at such time; provided, however, that if any Lender making Term
Advances shall be a Defaulting Lender at such time, there shall be excluded from
the determination of Required Term Lenders at such time the aggregate principal
amount of the Term Advances owing to such Lender (in its capacity as a Lender)
and outstanding at such time.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief administrative officer, treasurer or assistant
treasurer of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” has the meaning specified in Section 5.02(g).

 

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

 

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more

 

Landry’s Restaurants Credit Agreement

21



--------------------------------------------------------------------------------

Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(d) as such Lender’s
“Revolving Credit Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender, as amended, endorsed or replaced.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Sale-and-Leaseback Transaction” has the meaning specified in Section 5.02(r).

 

“Secured Hedge Agreement” means any Hedge Agreement permitted by Article V that
is entered into by and between any Loan Party and any Hedge Bank and that is
secured by the Collateral Documents.

 

“Secured Obligations” means, collectively, the “Secured Obligations” defined in
Section 2 of the Security Agreement.

 

“Secured Parties” means the Agents, the Lender Parties, the Indemnified Parties
and the Hedge Banks.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” has the meaning specified in Section 3.01(a)(ii).

 

“Senior Debt for Borrowed Money” of any Person means all secured Debt for
Borrowed Money of such Person.

 

“Senior Leverage Ratio” means, at any date of determination, the ratio of (a)
total Senior Debt for Borrowed Money of the Borrower and its Restricted
Subsidiaries as of such date to (b) Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the period of the four consecutive fiscal quarters
of the Borrower most recently ended; provided that for purposes of determining
the Senior Leverage Ratio at any date, (i) any Contingent Obligation of the
Borrower or any of its Restricted Subsidiaries with respect to any letter of
credit issued for the account of the Borrower or any of its Restricted
Subsidiaries shall be excluded from the calculation of the total Senior Debt for
Borrowed Money of the Borrower and its Restricted Subsidiaries and (ii) such
Debt for Borrowed Money shall include, with respect to any entities acquired by
the Borrower or any of its Restricted Subsidiaries after the Closing Date as
permitted under the Loan Documents, the Debt for Borrowed Money of such entities
as of the date of determination.

 

Landry’s Restaurants Credit Agreement

22



--------------------------------------------------------------------------------

“Senior Notes” means the 7.50% unsecured notes of the Borrower due December 28,
2014 in an aggregate principal amount of $400,000,000 issued and sold on the
Closing Date pursuant to the Senior Notes Indenture.

 

“Senior Notes Indenture” means the indenture dated December 28, 2004 among the
Borrower, the subsidiary guarantors named therein and Wachovia Bank, National
Association, as trustee, as amended, to the extent permitted under the terms of
the Loan Documents.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“SPC” has the meaning specified in Section 8.07(k).

 

“Specified Existing Indebtedness” has the meaning specified in the Preliminary
Statements.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such Person (irrespective of
whether at the time capital stock of any other class or classes of such Person
shall or might have voting power upon the occurrence of any contingency), (b)
the interest in the capital or profits of such partnership, joint venture or
limited liability company or (c) the beneficial interest in such trust or estate
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

 

“Supplemental Collateral Agent” has the meaning specified in Section 7.10(a).

 

“Surviving Debt” means Debt of the Borrower and its Restricted Subsidiaries
outstanding immediately before and after giving effect to the Initial Extension
of Credit.

 

“Swing Line Advance” means an advance made by (a) any Swing Line Bank pursuant
to Section 2.01(d) or (b) any Revolving Credit Lender pursuant to Section
2.02(b).

 

Landry’s Restaurants Credit Agreement

23



--------------------------------------------------------------------------------

“Swing Line Bank” means the Initial Swing Line Bank and any other Revolving
Credit Lender approved as a Swing Line Bank by the Administrative Agent and any
Eligible Assignee to which a Swing Line Commitment hereunder has been assigned
pursuant to Section 8.07 so long as each such Revolving Credit Lender or each
such Eligible Assignee expressly agrees to perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Swing Line Bank and notifies the Administrative Agent of
its Applicable Lending Office and the amount of its Swing Line Commitment (which
information shall be recorded by the Administrative Agent in the Register), for
so long as such Initial Swing Line Bank, Revolving Credit Lender or Eligible
Assignee, as the case may be, shall have a Swing Line Commitment.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by any Swing Line Bank pursuant to Section 2.01(d) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

 

“Swing Line Commitment” means, with respect to any Swing Line Bank at any time,
the amount set forth opposite such Swing Line Bank’s name on Schedule I hereto
under the caption “Swing Line Commitment” or, if such Swing Line Bank has
entered into one or more Assignment and Acceptances, set forth for such Swing
Line Bank in the Register maintained by the Administrative Agent pursuant to
Section 8.07(d) as such Swing Line Bank’s “Swing Line Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“Swing Line Facility” means, at any time, an amount equal to the lesser of (a)
the aggregate amount of the Swing Line Banks’ Swing Line Commitments at such
time and (b) $10,000,000, as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

 

“Syndication Agents” has the meaning specified in the recital of parties to this
Agreement.

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Term Advance” has the meaning specified in Section 2.01(a).

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Advances of
the same Type made by the Term Lenders.

 

“Term Commitment” means, with respect to any Term Lender at any time, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Term Commitment” or, if such Lender has entered into one of more Assignment and
Acceptances, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(d) as such Lender’s “Term
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

 

“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Commitments at such time.

 

“Term Lender” means any Lender that has a Term Commitment or has made Term
Advances.

 

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the

 

Landry’s Restaurants Credit Agreement

24



--------------------------------------------------------------------------------

Borrower to such Lender resulting from the Term Advance made by such Lender, as
amended, endorsed or replaced.

 

“Termination Date” means the earlier of (a) the date of termination in whole of
the Revolving Credit Commitments, the Swing Line Commitments, the Letter of
Credit Commitment and the Term Commitments pursuant to Section 2.05 or 6.01 and
(b)(i) for purposes of the Revolving Credit Facility, the Swing Line Facility
and the Letter of Credit Facility, December 28, 2009, and (ii) for purposes of
the Term Facility, the earlier of (A) the payment in full of the Term Facility
and (B) December 28, 2010.

 

“Transactions” means, collectively, the Refinancing, the Unrestricted Subsidiary
Funding, the issuance of the Senior Notes and the entering into and funding of
the Facilities.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York.

 

“Unrestricted Subsidiary” means (a) Island Hospitality, Inc., Island
Entertainment, Inc., LCHLN, Inc. and LGE, Inc., (b) each new Subsidiary of the
Borrower that has been created or acquired in accordance with the terms of this
Agreement after the Closing Date and has been designated as an Unrestricted
Subsidiary by the Borrower in a written notice to the Administrative Agent after
the Closing Date, (c) any Subsidiary of any of the Subsidiaries described in the
foregoing clauses (a) and (b) and (d) each Subsidiary organized under the laws
of any jurisdiction other than the United States of America, any State thereof
or the District of Columbia.

 

“Unrestricted Subsidiary Funding” has the meaning specified in the Preliminary
Statements.

 

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, an amount equal to (a) such Lender’s Revolving Credit
Commitment at such time minus (b) the sum of (i) the aggregate principal amount
of all Revolving Credit Advances and Letter of Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Banks pursuant to Section 2.03(c)
and outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Banks pursuant to Section 2.01(d) and
outstanding at such time.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Wachovia” has the meaning specified in the recital of parties to this
Agreement.

 

“WCM” has the meaning specified in the recital of parties to this Agreement.

 

Landry’s Restaurants Credit Agreement

25



--------------------------------------------------------------------------------

“Withdrawal Liability” has the meaning specified in Section 4201(b) of ERISA.

 

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms. All notices shall be required to be in writing.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in effect from time to time in the United States of America (“GAAP”).
If, at any time after the date of this Agreement, any material change is made to
GAAP or the Borrower’s accounting practices that would affect in any material
respect the determination of compliance with the covenants set forth in this
Agreement, the Borrower shall notify the Administrative Agent of the change and
the Borrower and the Administrative Agent shall negotiate in good faith to amend
such covenant to restore the Borrower and the Lenders to the position they
occupied before the implementation of such material change in GAAP or accounting
practices; provided that if the Borrower and the Administrative Agent are unable
to reach agreement within 30 days following the implementation of such material
change, the Administrative Agent shall be permitted, acting in good faith, to
make such amendments to the covenants set forth in this Agreement as it
reasonably determines are necessary to restore the Borrower and the Lenders to
the position they occupied prior to the implementation thereof.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

 

SECTION 2.01. The Advances and the Letters of Credit. (a) The Term Advances.
Each Term Lender severally agrees, on the terms and conditions hereinafter set
forth, to make a single advance (a “Term Advance”) to the Borrower on the
Closing Date in an amount not to exceed such Lender’s Term Commitment at such
time. The Term Borrowing shall consist of Term Advances made simultaneously by
the Term Lenders ratably according to their Term Commitments. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed.

 

(b) The Revolving Credit Advances. Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances
(each a “Revolving Credit Advance”) to the Borrower from time to time on any
Business Day during the period from the Closing Date until the Termination Date
in respect of the Revolving Credit Facility in an amount for each such Advance
not to exceed such Lender’s Unused Revolving Credit Commitment at such time.
Each Revolving Credit Borrowing shall be in an aggregate amount of $5,000,000 in
the case of Eurodollar Rate Advances or $5,000,000 in the case of Base Rate
Advances, or in each case an integral multiple of $1,000,000 in excess thereof
(other than a Borrowing the proceeds of which shall be used solely to repay or
prepay in full outstanding Letter of Credit Advances) and shall consist of
Revolving Credit Advances made simultaneously by the Revolving Credit Lenders
ratably according to their Revolving Credit Commitments. Within the limits of
each Revolving Credit Lender’s Unused Revolving Credit Commitment in effect from
time to time, the Borrower may borrow under this Section 2.01(b), prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01(b).

 

Landry’s Restaurants Credit Agreement

26



--------------------------------------------------------------------------------

(c) The Letters of Credit. The Existing Issuing Bank, the Lenders and the
Borrower agree that effective as of the Closing Date, the Existing Letters of
Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement. Each Issuing Bank
(other than the Existing Issuing Bank) agrees, on the terms and conditions
hereinafter set forth, to issue or renew (or cause any Affiliate that is a
commercial bank to issue or renew on its behalf) standby letters of credit
(together with the Existing Letters of Credit, the “Letters of Credit”) in
United States dollars for the account of the Borrower from time to time on any
Business Day during the period from the Closing Date until 30 days before the
Termination Date in respect of the Revolving Credit Facility in an aggregate
Available Amount (i) for all Letters of Credit not to exceed at any time the
lesser of (x) the Letter of Credit Facility at such time and (y) such Issuing
Bank’s Letter of Credit Commitment at such time and (ii) for each such Letter of
Credit not to exceed the Unused Revolving Credit Commitments of the Revolving
Credit Lenders at such time. No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than the earlier of (a) one year after the date of issuance thereof and
(b) the date that is 30 days before the Termination Date in respect of the
Revolving Credit Facility, but may by its terms be renewable annually upon
written notice (a “Notice of Renewal”) given to the Issuing Bank that issued
such Letter of Credit and the Administrative Agent on or prior to any date for
notice of renewal set forth in such Letter of Credit but in any event at least
ten Business Days prior to the date of the proposed renewal of such Letter of
Credit and upon fulfillment of the applicable conditions set forth in Article
III unless such Issuing Bank has notified the Borrower (with a copy to the
Administrative Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit but in any event at least 30 Business Days prior
to the date of automatic renewal of its election not to renew such Letter of
Credit (a “Notice of Termination”); provided that the terms of each Letter of
Credit that is automatically renewable annually shall (x) require the Issuing
Bank that issued such Letter of Credit to give the beneficiary named in such
Letter of Credit notice of any Notice of Termination, (y) permit such
beneficiary, upon receipt of such notice, to draw under such Letter of Credit
prior to the date such Letter of Credit otherwise would have been automatically
renewed and (z) not permit the expiration date (after giving effect to any
renewal) of such Letter of Credit in any event to be extended to a date later
than 30 days before the Termination Date in respect of the Revolving Credit
Facility. If either a Notice of Renewal is not given by the Borrower or a Notice
of Termination is given by the Issuing Bank that issued a Letter of Credit
pursuant to the immediately preceding sentence, such Letter of Credit shall
expire on the date on which it otherwise would have been automatically renewed.
Within the limits of the Letter of Credit Facility, and subject to the limits
referred to above, the Borrower may request the issuance of Letters of Credit
under this Section 2.01(c), repay any Letter of Credit Advances resulting from
drawings thereunder pursuant to Section 2.03(c) and request the issuance of
additional Letters of Credit under this Section 2.01(c). Notwithstanding
anything to the contrary contained herein or in any Existing Letter of Credit
(including any automatic renewal provision), no Existing Letter of Credit may be
renewed after the Closing Date and each Existing Letter of Credit shall expire
on the expiration date in effect as of the Closing Date without giving effect to
any renewal of such Existing Letter of Credit.

 

(d) The Swing Line Advances. Each Swing Line Bank agrees, on the terms and
conditions hereinafter set forth, to make Swing Line Advances to the Borrower
from time to time on any Business Day during the period from the date hereof
until the Termination Date in an amount for each such Advance not to exceed the
lesser of (i) such Swing Line Bank’s Swing Line Commitment at such time and (ii)
the aggregate Unused Revolving Credit Commitments at such time. No Swing Line
Advance shall be used for the purpose of funding the payment of principal of any
other Swing Line Advance. Each Swing Line Borrowing shall be in an amount of
$1,000,000 or an integral multiple of $1,000,000 in excess thereof and shall be
made as a Base Rate Advance. Within the limits of the Swing Line Facility and
within the limits referred to in clauses (i) and (ii) above, the Borrower may
borrow under this Section 2.01(d), repay pursuant to Section 2.04(d) or prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01(d).

 

Landry’s Restaurants Credit Agreement

27



--------------------------------------------------------------------------------

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
2.02(b) or 2.03, each Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Borrowing in the case of a Borrowing consisting of Eurodollar Rate
Advances, or the first Business Day prior to the date of the proposed Borrowing
in the case of a Borrowing consisting of Base Rate Advances, by the Borrower to
the Administrative Agent, which shall give to each Appropriate Lender prompt
notice thereof. Each such notice of a Borrowing (a “Notice of Borrowing”) shall
be in writing or by telephone or electronic mail, confirmed immediately in
writing, or telecopier or electronic communication, in substantially the form of
Exhibit B-1 hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Facility under which such Borrowing is to be made, (iii) Type of Advances
comprising such Borrowing, (iv) aggregate amount of such Borrowing and (v) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Appropriate Lender shall, before 12:00 noon
(New York City time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of such Borrowing in accordance with the respective Commitments under the
applicable Facility of such Lender and the other Appropriate Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account;
provided, however, that, in the case of any Revolving Credit Borrowing, the
Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Line Advances and Letter of Credit
Advances made by any Swing Line Bank or any Issuing Bank, as the case may be,
and by any other Revolving Credit Lender and outstanding on the date of such
Revolving Credit Borrowing, plus interest accrued and unpaid thereon to and as
of such date, available to such Swing Line Bank or such Issuing Bank, as the
case may be, and such other Revolving Credit Lenders for repayment of such Swing
Line Advances and Letter of Credit Advances.

 

(b) Each Swing Line Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to any Swing Line Bank and the Administrative Agent.
Each such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”)
shall be in writing or by telephone, confirmed immediately in writing, or
telecopier or electronic communication, in substantially the form of Exhibit B-2
hereto, specifying therein the requested (i) date of such Borrowing, (ii) amount
of such Borrowing and (iii) maturity of such Borrowing (which maturity shall be
no later than the seventh day after the requested date of such Borrowing). If,
in its sole discretion, it elects to make the requested Swing Line Advance, such
Swing Line Bank will make the amount thereof available to the Administrative
Agent at the Administrative Agent’s Account, in same day funds. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account.
Upon written demand by any Swing Line Bank with an outstanding Swing Line
Advance, with a copy of such demand to the Administrative Agent, or
automatically upon the occurrence of an event of default described in Section
6.01(j), each other Revolving Credit Lender shall purchase from such Swing Line
Bank, and such Swing Line Bank shall sell and assign to each such other
Revolving Credit Lender, such other Lender’s Pro Rata Share of such outstanding
Swing Line Advance as of the date of such demand, by making available for the
account of its Applicable Lending Office to the Administrative Agent for the
account of such Swing Line Bank, by deposit to the Administrative Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Swing Line Advance to be purchased by such Lender. The
Borrower hereby agrees to each such sale and assignment. Each Revolving Credit
Lender agrees to purchase its Pro Rata Share of an outstanding Swing Line
Advance on the Business Day on which demand therefor is made by the Swing Line
Bank that made such Advance, provided that notice of such demand is given not
later than 1:00 P.M. (New York City time) on such Business Day or the first
Business Day next succeeding such demand if notice of such demand is given after
such time or, in the

 

Landry’s Restaurants Credit Agreement

28



--------------------------------------------------------------------------------

case of the occurrence of an event of default described in Section 6.01(j), on
the date of such occurrence. Upon any such assignment by a Swing Line Bank to
any other Revolving Credit Lender of a portion of a Swing Line Advance, such
Swing Line Bank represents and warrants to such other Lender that such Swing
Line Bank is the legal and beneficial owner of such interest being assigned by
it, but makes no other representation or warranty and assumes no responsibility
with respect to such Swing Line Advance, the Loan Documents or any Loan Party.
If and to the extent that any Revolving Credit Lender shall not have so made the
amount of such Swing Line Advance available to the Administrative Agent, such
Revolving Credit Lender agrees to pay to the Administrative Agent forthwith on
demand such amount together with interest thereon, for each day from the date of
demand by such Swing Line Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate. If such Lender shall pay to the
Administrative Agent such amount for the account of such Swing Line Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Swing Line Advance made by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Swing Line Advance made
by such Swing Line Bank shall be reduced by such amount on such Business Day.

 

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for the initial Borrowing
hereunder and for the first seven days after the Closing Date or for any
Borrowing if the aggregate amount of such Borrowing is less than $5,000,000 or
if the obligation of the Appropriate Lenders to make Eurodollar Rate Advances
shall then be suspended pursuant to Section 2.09 or 2.10 and (ii) the Advances
may not be outstanding as part of more than 8 separate Borrowings with more than
8 different Interest Periods.

 

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Appropriate Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

 

(e) Unless the Administrative Agent shall have received written notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under Section
2.07 to Advances comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate for 3 days, and then the interest rate applicable at such
time under Section 2.07 to Advances comprising such Borrowing. If such Lender
shall pay to the Administrative Agent such corresponding amount, such amount so
paid shall constitute such Lender’s Advance as part of such Borrowing for all
purposes.

 

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on

 

Landry’s Restaurants Credit Agreement

29



--------------------------------------------------------------------------------

the date of such Borrowing, but no Lender shall be responsible for the failure
of any other Lender to make the Advance to be made by such other Lender on the
date of any Borrowing.

 

(g) The Administrative Agent may conclusively rely on the purported genuineness
of all telephonic notices, without any responsibility or liability, except for
its own gross negligence or willful misconduct.

 

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to the Issuing Bank that shall issue such Letter of
Credit, which shall give to the Administrative Agent and each Revolving Credit
Lender prompt notice thereof by telecopier or electronic communication. Each
such notice of issuance of a Letter of Credit (a “Notice of Issuance”) shall be
in writing or by telephone or electronic mail, confirmed immediately in writing,
or telecopier or electronic communication, specifying therein the requested (i)
date of such issuance (which shall be a Business Day), (ii) Available Amount of
such Letter of Credit (which amount shall not be less than $1,000,000), (iii)
expiration date of such Letter of Credit, (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by such application and agreement for letter of credit as
the applicable Issuing Bank may specify to the Borrower for use in connection
with such requested Letter of Credit (a “Letter of Credit Agreement”). If (i)
the requested form of such Letter of Credit is acceptable to the applicable
Issuing Bank in its sole discretion and (ii) it has not received notice of
objection to such issuance from the Required Lenders, such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Article III, make
such Letter of Credit available to the Borrower at its office referred to in
Section 8.02 or as otherwise agreed with the Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

 

(b) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the
Administrative Agent on or about the first Business Day of each week a written
report summarizing issuance and expiration dates of Letters of Credit issued by
such Issuing Bank during the previous week and drawings during such week under
all Letters of Credit issued by such Issuing Bank, (ii) to each Revolving Credit
Lender on or about the first Business Day of each month a written report
summarizing issuance and expiration dates of Letters of Credit issued during the
preceding month and drawings during such month under all Letters of Credit and
(iii) to the Administrative Agent and each Revolving Credit Lender on or about
the first Business Day of each calendar quarter a written report setting forth
the average daily aggregate Available Amount during the preceding calendar
quarter of all Letters of Credit.

 

(c) Participations in Letters of Credit. Upon the issuance of a Letter of Credit
by any Issuing Bank under Section 2.03(a) or the deemed issuance of any Existing
Letter of Credit under Section 2.01(c), such Issuing Bank shall be deemed,
without further action by any party hereto, to have sold to each Revolving
Credit Lender, and each such Revolving Credit Lender shall be deemed, without
further action by any party hereto, to have purchased from such Issuing Bank, a
participation in such Letter of Credit in an amount for each Revolving Credit
Lender equal to such Lender’s Pro Rata Share of the Available Amount of such
Letter of Credit, effective upon the issuance of such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay such Lender’s Pro Rata Share
of each L/C Disbursement made by any Issuing Bank and not reimbursed by the
Borrower forthwith on the date due as provided in Section 2.04(c) (or which has
been so reimbursed but must be returned or restored by such Issuing Bank because
of the occurrence of an event specified in Section 6.01(f) or otherwise) by
making available for the account of its Applicable Lending Office to the
Administrative Agent for the account of such Issuing Bank by deposit to the
Administrative Agent’s Account, in same day funds, an amount equal to such

 

Landry’s Restaurants Credit Agreement

30



--------------------------------------------------------------------------------

Lender’s Pro Rata Share of such L/C Disbursement. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire and pay for
participations pursuant to this Section 2.03(c) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default or the termination of the Commitments, and that each such payment shall
be made without any off-set, abatement, withholding or reduction whatsoever. If
and to the extent that any Revolving Credit Lender shall not have so made the
amount of such L/C Disbursement available to the Administrative Agent, such
Revolving Credit Lender agrees to pay to the Administrative Agent forthwith on
demand such amount together with interest thereon, for each day from the date
such L/C Disbursement is due pursuant to Section 2.04(c) until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate for its
account or the account of such Issuing Bank, as applicable. If such Lender shall
pay to the Administrative Agent such amount for the account of such Issuing Bank
on any Business Day, such amount so paid in respect of principal shall
constitute a Letter of Credit Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Letter of Credit Advance made by such Issuing Bank shall be reduced by such
amount on such Business Day.

 

(d) Drawing and Reimbursement. The payment by any Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by such Issuing Bank of a Letter of Credit Advance, which shall be a
Base Rate Advance, in the amount of such draft.

 

(e) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in Section
2.03(c) shall not relieve any other Lender of its obligation hereunder to make
its Letter of Credit Advance on such date, but no Lender shall be responsible
for the failure of any other Lender to make the Letter of Credit Advance to be
made by such other Lender on such date

 

(f) Applicability of ISP98 (ICC Publication No. 590). Unless otherwise expressly
agreed by the applicable Issuing Bank and the Borrower when a Letter of Credit
is issued, the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice, Inc. (or such later
version thereof as may be in effect at the time of issuance) shall apply to each
Letter of Credit.

 

SECTION 2.04. Repayment of Advances. (a) Term Advances. The Borrower shall repay
to the Administrative Agent for the ratable account of the Term Lenders the
aggregate outstanding principal amount of the Term Advances on the following
dates in the amounts specified below (which amounts shall be reduced as a result
of the application of prepayments in accordance with Section 2.06):

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

March 31, 2005

   $ 375,000

June 30, 2005

   $ 375,000

September 30, 2005

   $ 375,000

December 31, 2005

   $ 375,000

March 31, 2006

   $ 375,000

June 30, 2006

   $ 375,000

September 30, 2006

   $ 375,000

December 31, 2006

   $ 375,000

March 31, 2007

   $ 375,000

June 30, 2007

   $ 375,000

September 30, 2007

   $ 375,000

December 31, 2007

   $ 375,000

March 31, 2008

   $ 375,000

June 30, 2008

   $ 375,000

September 30, 2008

   $ 375,000

December 31, 2008

   $ 375,000

March 31, 2009

   $ 375,000

June 30, 2009

   $ 375,000

September 30, 2009

   $ 375,000

December 31, 2009

   $ 375,000

March 31, 2010

   $ 35,625,000

June 30, 2010

   $ 35,625,000

September 30, 2010

   $ 35,625,000

December 28, 2010

   $ 35,625,000

 

Landry’s Restaurants Credit Agreement

31



--------------------------------------------------------------------------------

it being understood that the final principal installment shall be repaid on the
Termination Date in respect of the Term Facility and in any event shall be in an
amount equal to the aggregate principal amount of the Term Advances outstanding
on such date.

 

(b) Revolving Credit Advances. The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Termination
Date in respect of the Revolving Credit Facility the aggregate principal amount
of the Revolving Credit Advances then outstanding.

 

(c) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on the earlier
of demand and the Termination Date in respect of the Revolving Credit Facility
the outstanding principal amount of each Letter of Credit Advance made by each
of them.

 

(ii) The Obligations of the Borrower and the obligations of the Revolving Credit
Lenders with respect to Letters of Credit under this Agreement, any Letter of
Credit Agreement and any other agreement or instrument relating to any Letter of
Credit (including any and all reimbursement obligations payable to the Issuing
Banks) shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances:

 

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

 

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

 

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in

 

Landry’s Restaurants Credit Agreement

32



--------------------------------------------------------------------------------

connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(E) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;

 

(F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

 

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

 

(d) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of each Swing Line Bank and each other Revolving Credit Lender
that has made a Swing Line Advance the outstanding principal amount of each
Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the seventh day after the requested date of such Borrowing) and
the Termination Date.

 

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least five Business Days’ written notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Swing Line Commitments and the Letter of Credit Facility and the Unused
Revolving Credit Commitments; provided, however, that each partial reduction of
a Facility (i) shall be in an aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) shall be made ratably among
the Appropriate Lenders in accordance with their Commitments with respect to
such Facility.

 

(b) Mandatory. (i) The Term Facility shall be automatically and permanently
reduced to zero on the Closing Date upon the drawing of Advances thereunder.

 

(ii) The Letter of Credit Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Letter of Credit Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.

 

(iii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.

 

(iv) The Revolving Credit Facility shall be automatically and permanently
(subject to the proviso below) reduced, on a pro rata basis, on each date on
which prepayment thereof is required to

 

Landry’s Restaurants Credit Agreement

33



--------------------------------------------------------------------------------

be made pursuant to Section 2.06(b)(i) in an amount equal to the amount of such
prepayment, provided that (A) each such reduction of the Revolving Credit
Facility shall be made ratably among the Revolving Credit Lenders in accordance
with their Revolving Credit Commitments and (B) such reductions shall not,
unless an Event of Default has occurred and is continuing, reduce the aggregate
amount of the Revolving Credit Facility (or such lower amount resulting from any
such reductions made during the continuance of an Event of Default).

 

SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon at least three
Business Days’ notice to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding aggregate principal amount of the
Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
principal amount prepaid; provided, however, that (i) each partial prepayment
shall be in an aggregate principal amount of $5,000,000 in the case of
Eurodollar Rate Advances and $5,000,000 in the case of Base Rate Advances, in
each case an integral multiple of $1,000,000 in excess thereof and (ii) if any
prepayment of a Eurodollar Rate Advance is made on a date other than the last
day of an Interest Period for such Advance, the Borrower shall also pay any
amounts owing pursuant to Section 8.04(d). Each such prepayment of any Term
Advances shall be applied ratably to the installments thereof.

 

(b) Mandatory. (i) (A) The Borrower shall, promptly (and in any case within 3
Business Days) after receipt of the Net Cash Proceeds by the Borrower or any of
its Restricted Subsidiaries from (1) the sale, lease, transfer or other
disposition of any assets of the Borrower or any of its Restricted Subsidiaries
(other than any sale, lease, transfer or other disposition of assets pursuant to
clause (i), (ii), (iii) or (iv) of Section 5.02(e)), (2) the incurrence or
issuance by the Borrower or any of its Restricted Subsidiaries of any Debt
(other than Debt incurred or issued pursuant to clauses (i) through (iii) of
Section 5.02(b)), (3) any Sale-and-Leaseback Transaction permitted under Section
5.02(r)(ii) and (4) any Extraordinary Receipt received by or paid to or for the
account of the Borrower or any of its Restricted Subsidiaries and not otherwise
included in clause (1), (2) or (3) above, prepay an aggregate principal amount
of the Advances comprising part of the same Borrowings in an amount equal to (x)
in the case of a Sale-and-Leaseback Transaction described in clause (3) above,
50% of such Net Cash Proceeds and (y) in the cases of the transactions described
in clauses (1), (2) and (4) above, 100% of such Net Cash Proceeds; provided,
however, that, with respect to any Net Cash Proceeds from (a) a sale, lease,
transfer or other disposition described in clause (1) above or (b) insurance and
condemnation and casualty awards and indemnity payments referred to in clause
(b) of the proviso to the definition of “Extraordinary Receipt” in Section 1.01
constituting an Extraordinary Receipt described in clause (4) above, at the
option of the Borrower (as elected by the Borrower in writing to the
Administrative Agent on or prior to the date of such sale, lease, transfer or
other disposition or the receipt of such insurance proceeds or condemnation
awards or indemnity payments, it being understood that such notice need not be
given as to any such amounts unless they aggregate at least $15,000,000), and so
long as no Default under Section 6.01(a) or (f) and no Event of Default shall
have occurred and be continuing, the Borrower may reinvest all or any portion of
such Net Cash Proceeds in operating assets so long as (i) within 270 days
following receipt of such Net Cash Proceeds, a definitive agreement for the
purchase of such assets with such proceeds shall have been entered into (as
certified by the Borrower in writing to the Administrative Agent), and (ii)
within one year after the receipt of such Net Cash Proceeds, such purchase shall
have been consummated (as certified by the Borrower in writing to the
Administrative Agent); provided further, however, that any Net Cash Proceeds not
subject to such definitive agreement or so reinvested shall be immediately
applied to the prepayment of the Advances or to cash-collateralize Letters of
Credit as set forth in this Section 2.06(b).

 

(B) Within five Business Days after financial statements have been delivered
pursuant to Section 5.03(b), the Borrower shall prepay an aggregate principal
amount of the

 

Landry’s Restaurants Credit Agreement

34



--------------------------------------------------------------------------------

Advances comprising part of the same Borrowings in an amount equal to 50% of
Excess Cash Flow for the fiscal year covered by such financial statements.

 

(C) Each prepayment under this clause (i) shall be applied ratably first to the
Term Facility on a pro rata basis to the remaining installments thereof and
second to the Revolving Credit Facility to be applied as set forth in clause
(iv) below; provided that each prepayment under subclause (3) of Section
2.06(b)(i)(A) shall be applied solely to the Term Facility and shall be applied
thereunder on a pro rata basis to the remaining installments thereof.

 

(ii) The Borrower shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings,
the Swing Line Advances and the Letter of Credit Advances in an amount equal to
the amount by which (A) the sum of the aggregate principal amount of (x) the
Revolving Credit Advances, (y) the Swing Line Advances and (z) the Letter of
Credit Advances then outstanding plus the aggregate Available Amount of all
Letters of Credit then outstanding exceeds (B) the Revolving Credit Facility on
such Business Day.

 

(iii) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Collateral Account to equal the amount by
which the aggregate Available Amount of all Letters of Credit then outstanding
exceeds the Letter of Credit Facility on such Business Day.

 

(iv) Prepayments of the Revolving Credit Facility made pursuant to clause (i),
(ii) or (iii) shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then outstanding until such Advances are paid in full, third
applied to prepay Revolving Credit Advances then outstanding comprising part of
the same Borrowings until such Advances are paid in full and fourth deposited in
the L/C Collateral Account to cash collateralize 100% of the Available Amount of
the Letters of Credit then outstanding. Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Collateral Account, such funds shall
be applied to reimburse the Issuing Bank that issued such Letter of Credit or
the Revolving Credit Lenders, as applicable.

 

(c) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 8.04(d). If any payment of
Eurodollar Rate Advances otherwise required to be made under Section 2.06(b)
would be made on a day other than the last day of the applicable Interest Period
therefor, the Borrower may direct the Administrative Agent to (and if so
directed, the Administrative Agent shall) deposit such payment in the Collateral
Account until the last day of the applicable Interest Period at which time the
Administrative Agent shall apply the amount of such payment to the prepayment of
such Advances; provided, however, that such Advances shall continue to bear
interest as set forth in Section 2.07 until the last day of the applicable
Interest Period therefor.

 

(d) No prepayment made pursuant to this Section 2.06, no repayment or
acceleration under this Agreement and no change in the terms hereof shall affect
the obligations of each Loan Party under any Secured Hedge Agreement, which
obligations shall remain in full force and effect notwithstanding such
prepayment, repayment, acceleration or change, subject to the terms of such
Hedge Agreement.

 

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

Landry’s Restaurants Credit Agreement

35



--------------------------------------------------------------------------------

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.

 

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent, upon the request of the Required Lenders,
shall require that the Borrower pay interest (“Default Interest”) on (i) the
unpaid principal amount of each Advance owing to each Lender Party at a rate per
annum equal at all times to 2% per annum above the rate per annum required to be
paid on such Advance pursuant to clause (i) or (ii) of Section 2.07(a), as
applicable, and (ii) to the fullest extent permitted by applicable law, the
amount of any interest, fee or other amount payable under this Agreement or any
other Loan Document to any Agent or any Lender Party that is not paid when due,
from the date such amount shall be due until such amount shall be paid in full,
payable at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Type of Advance
on which such interest has accrued pursuant to clause (i) or (ii) of Section
2.07(a), as applicable, and, in all other cases, on Base Rate Advances pursuant
to clause (i) of Section 2.07(a); provided, however, that following the
acceleration of the Advances, or the giving of notice by the Administrative
Agent to accelerate the Advances, pursuant to Section 6.01, Default Interest
shall accrue and be payable hereunder whether or not previously required by the
Administrative Agent.

 

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above.

 

SECTION 2.08. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee, from and including the date hereof in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender, and in
each case until the Termination Date, payable in arrears quarterly on the last
day of each March, June, September and December, commencing March 31, 2005, and
on the Termination Date in respect of the Revolving Credit Facility, at the
Applicable Commitment Fee Percentage of the average daily Unused Revolving
Credit Commitment of such Lender (it being understood and agreed that any
outstanding Swing Line Advances shall not constitute usage of the Revolving
Credit Commitment of any of the Lenders for such purposes).

 

(b) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender a commission, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing March 31, 2005, and on the Termination Date in respect of the Letter
of Credit Facility, on such Lender’s Pro Rata Share of the average daily
aggregate Available Amount during such quarter of all Letters of Credit of the
Applicable

 

Landry’s Restaurants Credit Agreement

36



--------------------------------------------------------------------------------

Margin for Eurodollar Rate Advances under the Revolving Credit Facility. Upon
the occurrence and during the continuance of an Event of Default, the amount of
commission payable by the Borrower under this clause (b)(i), if requested by the
Required Revolving Credit Lenders through the Administrative Agent, shall be
increased by 2% per annum.

 

(ii) The Borrower shall pay to each Issuing Bank, for its own account, such
commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance or administration of each Letter of
Credit issued by such Issuing Bank as the Borrower and such Issuing Bank shall
agree, with the initial fronting fee to be 0.125% per annum on the Available
Amount of all Letters of Credit payable quarterly in arrears on the last day of
each March, June, September and December, commencing March 31, 2005.

 

(c) Upfront Fees. The Borrower shall pay to each Revolving Credit Lender on the
Closing Date on such Revolving Credit Lender’s final allocation with respect to
the Revolving Credit Facility upfront fees equal to the amounts previously
agreed with such Revolving Credit Lender.

 

(d) Agents’ Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent for their respective own accounts such fees as may from time to time be
agreed between the Borrower and such Agent.

 

SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the
Appropriate Lenders in accordance with their Commitments under such Facility.
Each such notice of Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Appropriate Lenders, whereupon
each such Eurodollar Rate Advance shall automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance.

 

(iii) Upon the occurrence and during the continuance of any Default under
Section 6.01(a) or (f) or any Event of Default, (A) each Eurodollar Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (B) the obligation of the Lenders
to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.

 

Landry’s Restaurants Credit Agreement

37



--------------------------------------------------------------------------------

SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or (ii)
the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit or of agreeing to
make or of making or maintaining Letter of Credit Advances (excluding, for
purposes of this Section 2.10, any such increased costs resulting from (x) Taxes
or Other Taxes (as to which Section 2.12 shall govern) and (y) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender Party is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased cost;
provided, however, that a Lender Party claiming additional amounts under this
Section 2.10(a) agrees to (x) use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party and (y) promptly notify the
Borrower of the circumstances. A certificate as to the amount of such increased
cost, submitted to the Borrower by such Lender Party, shall be conclusive and
binding for all purposes, absent manifest error.

 

(b) If, due to either (i) the introduction or effectiveness of or any change in
or in the interpretation of any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
amount of capital required or expected to be maintained by any Lender Party or
any corporation controlling such Lender Party as a result of or based upon the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder and other commitments of such type or the
issuance or maintenance of or participation in the Letters of Credit (or similar
contingent obligations), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party after notice to the
Borrower, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit. A certificate as to such amounts submitted to the Borrower by
such Lender Party shall be conclusive and binding for all purposes, absent
manifest error.

 

(c) If, with respect to any Eurodollar Rate Advances under any Facility, Lenders
owed at least 51% of the then aggregate unpaid principal amount thereof notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the
Appropriate Lenders, whereupon (i) each such Eurodollar Rate Advance under such
Facility will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist.

 

Landry’s Restaurants Credit Agreement

38



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, if the introduction
or effectiveness of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance under each
Facility under which such Lender has a Commitment will automatically, upon such
demand, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

(e) In the event that any Lender Party demands payment of costs or additional
amounts pursuant to Section 2.10 or Section 2.12 or asserts, pursuant to Section
2.10(d), that it is unlawful for such Lender Party to make Eurodollar Rate
Advances or becomes a Defaulting Lender then (subject to such Lender Party’s
right to rescind such demand or assertion within 10 days after the notice from
the Borrower referred to below) the Borrower may, so long as no Event of Default
has occurred and is continuing and so long as such costs or additional amounts
are materially more than those charged by other Lenders, upon 20 days’ prior
written notice to such Lender Party and the Administrative Agent, elect to cause
such Lender Party to assign its Advances and Commitments in full to one or more
Persons selected by the Borrower so long as (a) each such Person satisfies the
criteria of an Eligible Assignee and is reasonably satisfactory to the
Administrative Agent, (b) such Lender Party receives payment in full in cash of
the outstanding principal amount of all Advances made by it and all accrued and
unpaid interest thereon and all other amounts due and payable to such Lender
Party as of the date of such assignment (including, without limitation, amounts
owing pursuant to Sections 2.10, 2.12, 2.15 and 8.04) and (c) each such Lender
Party assignee agrees to accept such assignment and to assume all obligations of
such Lender Party hereunder in accordance with Section 8.07.

 

(f) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 8.01 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, such Borrower shall have the
right (unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign all of
its rights and obligations under this Agreement (including, without limitation,
the Advances owing to it, its Commitment or Commitments hereunder and the Note
or Notes held by it) to one or more assignees reasonably acceptable to the
Administrative Agent, provided that: (a) all Obligations of the Borrower owing
to such Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. In connection with any such assignment each Borrower, Administrative
Agent, such Non-Consenting Lender and the replacement Lender shall otherwise
comply with Section 8.07.

 

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off, not later than 12:00 noon (New York City time) on the day when due
in U.S. dollars to the Administrative Agent at the

 

Landry’s Restaurants Credit Agreement

39



--------------------------------------------------------------------------------

Administrative Agent’s Account in same day funds, with payments being received
by the Administrative Agent after such time being deemed to have been received
on the next succeeding Business Day. The Administrative Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties and (ii) if such payment by the
Borrower is in respect of any Obligation then payable hereunder to one Lender
Party, to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.07(d), from and after
the effective date of such Assignment and Acceptance, the Administrative Agent
shall make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender Party assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or, in the case of a Lender, under the Note held by such Lender, to
charge from time to time, to the fullest extent permitted by law, against any or
all of the Borrower’s accounts with such Lender Party or such Affiliate any
amount so due.

 

(c) All computations of interest based on the Base Rate, fees and Letters of
Credit commissions shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, and all computations of interest
based on the Eurodollar Rate or the Federal Funds Rate shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment or letter of
credit fee or commission, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

(f) Whenever any payment received by the Administrative Agent under this
Agreement, any of the other Loan Documents or any Secured Hedge Agreement is
insufficient to pay in full all amounts due and payable to the Agents, the
Lender Parties and the Hedge Banks under or in

 

Landry’s Restaurants Credit Agreement

40



--------------------------------------------------------------------------------

respect of this Agreement, the other Loan Documents and the Secured Hedge
Agreements on any date, such payment shall be distributed by the Administrative
Agent and applied by the Agents and the Lender Parties in the following order of
priority:

 

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

 

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Banks and the Swing Line
Banks (solely in its capacity as such) under or in respect of this Agreement and
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Issuing Banks and the Swing Line Banks on such date;

 

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 8.04 hereof,
Section 23 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;

 

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and the Lender Parties on such date;

 

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a) on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facilities on such date;

 

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under Section
2.07(b) on such date, ratably based upon the respective aggregate amounts of all
such interest owing to the Administrative Agent and the Lender Parties on such
date;

 

(vii) seventh, to the payment of all of the accrued and unpaid interest and
commissions on the Advances and the Letters of Credit that are due and payable
to the Administrative Agent and the Lender Parties under Sections 2.07(a) and
2.08(b) on such date, ratably based upon the respective aggregate amounts of all
such interest owing to the Administrative Agent and the Lender Parties on such
date;

 

(viii) eighth, ratably to (A) the payment of the principal amount of all of the
outstanding Advances that is due and payable to the Administrative Agent and the
Lender Parties on such date, ratably based upon the respective aggregate amounts
of all such principal owing to the Administrative Agent and the Lender Parties
on such date, (B) the payment of all amounts payable under Secured Hedge
Agreements on such date, ratably based upon the respective aggregate amounts of
all such amounts owing to the Hedge Banks on such date and (C) be

 

Landry’s Restaurants Credit Agreement

41



--------------------------------------------------------------------------------

deposited in the L/C Collateral Account to cash collateralize up to 100% of the
Available Amount of the Letters of Credit then outstanding; and

 

(ix) ninth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.

 

(g) If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the Advances or the
Facility to which, or the manner in which, such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lender Parties in accordance with such Lender Party’s
Pro Rata Share of the sum of (i) the aggregate principal amount of all Advances
outstanding at such time and (ii) the aggregate Available Amount of all Letters
of Credit outstanding at such time, in repayment or prepayment of such of the
outstanding Advances or other Obligations then owing to such Lender Party, and,
in the case of the Term Facility, for application to such principal repayment
installments thereof, as the Administrative Agent shall direct.

 

SECTION 2.12. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender Party or any Agent hereunder or under the Notes or any
other Loan Document shall be made, in accordance with Section 2.11 or the
applicable provisions of such other Loan Document, if any, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender Party and each Agent, taxes that are
imposed on its overall net income by the United States and taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction under the laws of which such Lender Party
or such Agent, as the case may be, is organized or any political subdivision
thereof and, in the case of each Lender Party, taxes that are imposed on its
overall net income (and franchise taxes imposed in lieu thereof) by the state or
foreign jurisdiction of such Lender Party’s Applicable Lending Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). If any
Loan Party shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder or under any Note or any other Loan Document to any
Lender Party or any Agent, (i) the sum payable by the Borrower shall be
increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
all such deductions and (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

 

(b) In addition, a Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any Notes, any of the Mortgages or any other Loan Documents or from the
execution, delivery or registration of, performance under, or otherwise with
respect to, this Agreement, the Notes or the other Loan Documents (hereinafter
referred to as “Other Taxes”).

 

(c) The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Taxes and Other Taxes, and for the
full amount of taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.12, imposed on or

 

Landry’s Restaurants Credit Agreement

42



--------------------------------------------------------------------------------

paid by such Lender Party or such Agent (as the case may be) and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. This indemnification shall be made within 30 days from
the date such Lender Party or such Agent (as the case may be) makes written
demand therefor.

 

(d) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the Notes or the other Loan
Documents by or on behalf of a Loan Party through an account or branch outside
the United States or by or on behalf of a Loan Party by a payor that is not a
United States person, if such Loan Party determines that no Taxes are payable in
respect thereof, such Loan Party shall furnish, or shall cause such payor to
furnish, to the Administrative Agent, at such address, an opinion of counsel
acceptable to the Administrative Agent stating that such payment is exempt from
Taxes. For purposes of subsections (d) and (e) of this Section 2.12, the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

 

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long thereafter as such Lender
Party remains lawfully able to do so), provide each of the Administrative Agent
and the Borrower with two original Internal Revenue Service Forms W-8BEN or
W-8ECI or in the case of a Lender Party that has certified in writing to the
Administrative Agent that it is not (i) a “bank” as defined in Section
881(c)(3)(A) of the Internal Revenue Code, (ii) a 10-percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the
Borrower or (iii) a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Internal Revenue Code), Internal
Revenue Service Form W-8BEN, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender Party is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the Notes or any other Loan Document or,
in the case of a Lender Party that has certified that it is not a “bank” as
described above, certifying that such Lender Party is a foreign corporation,
partnership, estate or trust. If the forms provided by a Lender Party at the
time such Lender Party first becomes a party to this Agreement indicate a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes unless and until such Lender Party
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided, however, that if, at the effective
date of the Assignment and Acceptance pursuant to which a Lender Party becomes a
party to this Agreement, the Lender Party assignor was entitled to payments
under subsection (a) of this Section 2.12 in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender Party
assignee on such date. If any form or document referred to in this subsection
(e) requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service Form W-8BEN or W-8ECI or the related certificate described
above, that the applicable Lender Party reasonably considers to be confidential,
such Lender Party shall give notice thereof to the Borrower and shall not be
obligated to include in such form or document such confidential information.

 

Landry’s Restaurants Credit Agreement

43



--------------------------------------------------------------------------------

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in subsection (e) above (other than if such failure is due to a change in law,
or in the interpretation or application thereof, occurring after the date on
which a form, certificate or other document originally was required to be
provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Loan
Parties shall take such steps as such Lender Party shall reasonably request to
assist such Lender Party to recover such Taxes.

 

(g) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.

 

SECTION 2.13. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 8.07) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the Notes and the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the Notes and the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes and the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such Lender Party at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes and the other Loan Documents at
such time) of payments on account of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time
obtained by all of the Lender Parties at such time, such Lender Party shall
forthwith purchase from the other Lender Parties such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender Party to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered; provided further that, so long as the
Obligations under the Loan Documents shall not have been accelerated, any excess
payment received by any Appropriate Lender shall be shared on a pro rata basis
only with other Appropriate Lenders. The Borrower agrees that any Lender Party
so purchasing an interest or participating interest from another Lender Party
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were

 

Landry’s Restaurants Credit Agreement

44



--------------------------------------------------------------------------------

the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.

 

SECTION 2.14. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely to refinance in full the Specified
Existing Indebtedness, to consummate the Unrestricted Subsidiary Funding and to
finance the ongoing working capital and other general corporate purposes of the
Borrower and its Restricted Subsidiaries.

 

SECTION 2.15. Defaulting Lenders. Notwithstanding anything in this Agreement to
the contrary, as to any Lender which (a) has refused (which refusal has not been
retracted) to make available its portion of any Borrowing (to be made in
compliance with Section 3.02) or to fund its portion of any unreimbursed (or
disgorged) payment under Section 2.03(c) or (b) has given notice to the
Administrative Agent and/or the Borrower that it does not intend to comply with
its obligations under Section 2.01 (in respect of Borrowings that comply with
Section 3.02) or under Section 2.03(c) (a “Defaulting Lender”):

 

(a) such lender shall not be deemed a Required Lender or, if applicable,
Required Revolving Credit Lender hereunder and such Lender’s (A) Revolving
Credit Notes, (B) Revolving Commitments, (C) Term Notes, (D) Term Commitments,
(E) Advances and (F) Letter of Credit Advances, as applicable, shall be excluded
from the calculations set forth in the definition of Required Lenders and
Required Revolving Credit Lenders above, as applicable,

 

(b) such Lender shall not be entitled to receive any portion of (A) Letter of
Credit fees, (B) interest payable with respect to any Letter of Credit Advances
or (C) amounts received in respect of Letter of Credit Advances, as applicable,
and

 

(c) such Lender shall not be entitled to receive any commitment fee payable in
respect of the Revolving Credit Commitments, as applicable.

 

In addition to the foregoing, and notwithstanding Section 2.01(c), if any Lender
shall fall within the description set forth in clause (a) or (b) above, the
Issuing Banks shall not be required to issue any Letter of Credit unless
arrangements reasonably satisfactory to the Issuing Banks have been entered into
(the Issuing Banks having made a good faith effort to enter into such
arrangements) to eliminate the Issuing Banks’ risk with respect to the
participation in Letters of Credit by such Lender, including cash
collateralizing such Lender’s Letter of Credit commitment. The provisions of
this Section 2.15 are not in lieu of any other claim the Borrower may have
against such Defaulting Lender.

 

SECTION 2.16. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Revolving Credit Note and a Term Note, as
applicable, in substantially the form of Exhibits A-1 and A-2 hereto,
respectively, payable to the order of such Lender Party in a principal amount
equal to the Revolving Credit Commitment and the Term Commitment, respectively,
of such Lender Party. All references to Notes in the Loan Documents shall mean
Notes, if any, to the extent issued hereunder.

 

Landry’s Restaurants Credit Agreement

45



--------------------------------------------------------------------------------

(b) The Register maintained by the Administrative Agent pursuant to Section
8.07(d) shall include a control account, and a subsidiary account for each
Lender Party, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto, (ii)
the terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender Party hereunder, and (iv) the
amount of any sum received by the Administrative Agent from the Borrower
hereunder and each Lender Party’s share thereof.

 

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

 

ARTICLE III

 

CONDITIONS OF LENDING AND

ISSUANCES OF LETTERS OF CREDIT

 

SECTION 3.01. Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance or of each Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Initial Extension of Credit:

 

(a) In addition to its receipt of executed counterparts of this Agreement by the
Borrower and each Lender Party, the Administrative Agent shall have received on
or before the day of the Initial Extension of Credit the following, each dated
such day (unless otherwise specified), in form and substance satisfactory to the
Administrative Agent (unless otherwise specified) and (except for the Notes) in
sufficient copies for each Lender Party:

 

(i) The Notes payable to the order of the Lenders to the extent requested by the
Lenders pursuant to the terms of Section 2.16.

 

(ii) A security agreement in substantially the form of Exhibit E hereto
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 5.01(j), in each case as amended, the “Security
Agreement”), duly executed by the Borrower and each Restricted Subsidiary of the
Borrower, as grantors thereunder, together with:

 

(A) certificates representing any Pledged Equity referred to therein accompanied
by undated stock powers executed in blank and instruments evidencing any Pledged
Debt indorsed in blank,

 

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority

 

Landry’s Restaurants Credit Agreement

46



--------------------------------------------------------------------------------

liens and security interests created under the Security Agreement, covering the
Collateral described in the Security Agreement,

 

(C) completed requests for information, dated on or before the date of the
Initial Extension of Credit listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any of its
Restricted Subsidiaries as debtor, together with copies of such other financing
statements,

 

(D) evidence that all instruments and documents sufficient for all other
recordings and filings of or with respect to the Security Agreement that the
Administrative Agent may deem necessary or desirable in order to perfect and
protect the security interest created thereunder have been delivered to the
Administrative Agent,

 

(E) evidence of the insurance required by the terms of the Security Agreement,
and

 

(F) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement has been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (including, without limitation, receipt of duly executed
payoff letters and UCC-3 termination statements).

 

(iii) An intellectual property security agreement in substantially the form of
Exhibit C to the Security Agreement (together with each other intellectual
property security agreement and intellectual property security agreement
supplement delivered pursuant to Section 5.01(j), in each case as amended, the
“Intellectual Property Security Agreement”), duly executed by the Borrower and
each of its Restricted Subsidiaries, together with evidence that all action that
the Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority liens and security interests created under the
Intellectual Property Security Agreement has been taken.

 

(iv) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the transaction contemplated hereby and each Loan Document to
which it is or is to be a party, and of all documents evidencing other necessary
corporate action and governmental and other third party approvals and consents,
if any, with respect to the transaction contemplated hereby and each Loan
Document to which it is or is to be a party.

 

(v) A copy of a certificate of the Secretary of State of the jurisdiction of
organization of each Loan Party, dated reasonably near the date of the Initial
Extension of Credit, certifying (A) as to a true and correct copy of the charter
or other constitutive document of such Loan Party and each amendment thereto on
file in such Secretary’s office and (B) that (1) such amendments are the only
amendments to such Loan Party’s charter or other constitutive document on file
in such Secretary’s office, (2) such Loan Party has paid all franchise taxes to
the date of such certificate and (3) such Loan Party is duly organized and in
good standing or presently subsisting under the laws of the State of the
jurisdiction of its organization.

 

Landry’s Restaurants Credit Agreement

47



--------------------------------------------------------------------------------

(vi) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary,
dated the date of the Initial Extension of Credit (the statements made in which
certificate shall be true on and as of the date of the Initial Extension of
Credit), certifying as to (A) the absence of any amendments to the charter or
other constitutive document of such Loan Party since the date of the Secretary
of State’s certificate referred to in Section 3.01(a)(v), (B) a true and correct
copy of the bylaws or other governing document of such Loan Party as in effect
on the date on which the resolutions referred to in Section 3.01(a)(iv) were
adopted and on the date of the Initial Extension of Credit, (C) the due
organization and good standing or valid existence of such Loan Party under the
laws of the jurisdiction of its organization, and the absence of any proceeding
for the dissolution or liquidation of such Loan Party, (D) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the date of the Initial Extension of Credit and (E) the absence of any
event occurring and continuing, or resulting from the Initial Extension of
Credit, that constitutes a Default.

 

(vii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.

 

(viii) Such financial, business and other information regarding each Loan Party
and its Restricted Subsidiaries as the Administrative Agent shall have
requested, including, without limitation: (A) the audited Consolidated financial
statements of the Borrower for the Fiscal Years ended December 31, 2001,
December 31, 2002 and December 31, 2003 and unaudited Consolidated financial
statements for the fiscal quarters ended March 31, 2004, June 30, 2004 and
September 30, 2004, and (B) pro forma financial statements as to the Borrower
and forecasts prepared by management of the Borrower, in each case in form and
substance satisfactory to the Administrative Agent.

 

(ix) The Guaranty made by the Restricted Subsidiaries of the Borrower.

 

(x) Evidence of the Borrower’s insurance coverage reasonably satisfactory to the
Administrative Agent, demonstrating that the Borrower’s existing insurance
coverage remains in effect, together with a broker’s letter reasonably
satisfactory to the Administrative Agent, dated the Closing Date.

 

(xi) A Notice of Borrowing or Notice of Issuance, as applicable, relating to the
Initial Extension of Credit.

 

(xii) A solvency certificate of the Borrower’s Responsible Officer in
substantially the form of Exhibit F hereto, certifying or attesting as to the
Borrower’s Solvency and compliance with the matters set forth in Section
4.01(o).

 

(xiii) A favorable opinion of Winstead Sechrest & Minick P.C., counsel for the
Loan Parties, in substantially the form of Exhibit G-1 hereto and as to such
other matters as the Administrative Agent may reasonably request.

 

Landry’s Restaurants Credit Agreement

48



--------------------------------------------------------------------------------

(xiv) A favorable opinion of Dorsey & Whitney LLP, local counsel for the Loan
Parties, in substantially the form of Exhibit G-2 hereto and as to such other
matters as the Administrative Agent may reasonably request.

 

(xv) A favorable opinion of Steven L. Scheinthal, General Counsel for the
Borrower, in substantially the form of Exhibit G-3 hereto and as to such other
matters as the Administrative Agent may reasonably request.

 

(xvi) A title search dated no earlier than 30 days prior to the Closing Date,
prepared by a title company or a title search or abstract company reasonably
satisfactory to the Administrative Agent with respect to substantially all the
Owned Real Properties (unless otherwise consented to in advance by the
Administrative Agent), (A) confirming record ownership of such Owned Real
Properties in the Borrower or a Restricted Subsidiary (except as otherwise may
be permitted by the Administrative Agent) and (B) showing no Liens other than
Permitted Liens.

 

(b) The Administrative Agent shall have received satisfactory confirmation that
the Facilities shall have been rated by each of Moody’s and S&P.

 

(c) No litigation, inquiry, injunction or restraining order shall be pending,
entered or threatened (including any proposed statute, rule or regulation) which
could be reasonably expected to have a Material Adverse Effect, and the Borrower
shall have so certified to the Administrative Agent.

 

(d) All material governmental and third party approvals (or arrangements
satisfactory to the Lenders in lieu of such approvals) necessary in connection
with the financing contemplated hereby and the continuing operations of the
Borrower and its Restricted Subsidiaries shall have been obtained and be in full
force and effect, and all material waiting periods shall have expired without
any action being taken by any competent authority which restrains, prevents, or
imposes materially adverse conditions upon, the consummation of the
Transactions, and the Borrower shall have so certified to the Administrative
Agent. There shall not exist any judgment, order, injunction or other restraint
prohibiting, or imposing materially adverse conditions upon, or making
economically unfeasible, the consummation of the Transactions, and the Borrower
shall have so certified to the Administrative Agent.

 

(e) Since December 31, 2003, there shall not have occurred any change,
development, event or circumstance which in the opinion of the Lenders could
reasonably be expected to have a Material Adverse Effect and the Administrative
Agent shall not have become aware of any information or other matter that is
inconsistent in a material and adverse manner with any information or other
material theretofore disclosed to the Administrative Agent.

 

(f) There shall exist no event of default (or condition which would constitute
an event of default with the giving of notice or the passage of time) under any
material capital stock, financing agreements, lease agreements or other Material
Contracts of the Borrower or any of its Restricted Subsidiaries, and the
Borrower shall have so certified to the Administrative Agent.

 

(g) The Administrative Agent and the Revolving Credit Lenders shall have
received all fees, and the Administrative Agent shall have received all
reasonable expenses (including the accrued reasonable fees and expenses of
counsel to the Administrative Agent, including local counsel) required to be
paid, reimbursed or delivered on or before the Closing Date.

 

Landry’s Restaurants Credit Agreement

49



--------------------------------------------------------------------------------

(h) The Administrative Agent shall be satisfied with the absence of any material
environmental liabilities of the Borrower and its Restricted Subsidiaries.

 

(i) The Administrative Agent shall be satisfied that there are no encumbrances
on any material real property owned by the Borrower or any of its Restricted
Subsidiaries other than Permitted Liens.

 

(j) Simultaneously with the Initial Extension of Credit, the Borrower shall have
repaid all of the Specified Existing Indebtedness and the commitments of the
lenders thereunder shall have been terminated. There shall be in place
arrangements for the release of any liens and security interests in respect of
the Specified Existing Indebtedness satisfactory to the Administrative Agent and
the Administrative Agent shall have received a “pay-off” letter reasonably
satisfactory to it with respect to the Specified Existing Indebtedness.

 

(k) After giving effect to the initial funding under the Facilities, none of the
Borrower or its Restricted Subsidiaries shall have outstanding any Debt or
preferred stock (or direct or indirect guarantee or other credit support in
respect thereof) other than pursuant to the Facilities and as permitted under
this Agreement.

 

(l) The Administrative Agent shall be reasonably satisfied that, after giving
pro forma effect to the Refinancing, the initial funding of the Facilities, the
consummation of the other elements of the Transactions and such other
adjustments to EBITDA as are satisfactory to the Administrative Agent, the ratio
of the Consolidated Funded Debt of the Borrower and its Restricted Subsidiaries
as of the end of the most recently ended fiscal quarter prior to the Closing
Date, to the Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for the period of the four consecutive fiscal quarters most recently ended prior
to the Closing Date, shall not exceed 4.30 to 1.00.

 

(m) All documentation related to the Transactions shall be reasonably
satisfactory to the Administrative Agent.

 

(n) The Borrower shall have received at least $400,000,000 in gross cash
proceeds from the issuance of the Senior Notes on terms reasonably satisfactory
to the Administrative Agent.

 

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance and Renewal.
The obligation of each Appropriate Lender to make an Advance (other than a
Letter of Credit Advance made by an Issuing Bank or a Revolving Credit Lender
pursuant to Section 2.03(c) and a Swing Line Advance made by a Revolving Credit
Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing (including
the initial Borrowing), and the obligation of each Issuing Bank to issue a
Letter of Credit (including the initial issuance) or renew a Letter of Credit,
shall be subject to the further conditions precedent that on the date of such
Borrowing or issuance or renewal (a) the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing, Notice of Swing Line
Borrowing or Notice of Issuance or Notice of Renewal and the acceptance by the
Borrower of the proceeds of such Borrowing or of such Letter of Credit or the
renewal of such Letter of Credit shall constitute a representation and warranty
by the Borrower that both on the date of such notice and on the date of such
Borrowing or issuance or renewal such statements are true):

 

(i) the representations and warranties contained in each Loan Document are
correct in all material respects on and as of such date, before and after giving
effect to such Borrowing or issuance or renewal and to the application of the
proceeds therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their express terms, refer to a

 

Landry’s Restaurants Credit Agreement

50



--------------------------------------------------------------------------------

specific date other than the date of such Borrowing or issuance or renewal, in
which case as of such specific date, and

 

(ii) no Event of Default, and no Default under Section 6.01(a) or (f), has
occurred and is continuing, or would result from such Borrowing or issuance or
renewal or from the application of the proceeds therefrom; and

 

(b) The Administrative Agent shall have received such other approvals, opinions
or documents as the Administrative Agent may reasonably request.

 

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Loan Parties. Each of the
Borrower and its Restricted Subsidiaries represents and warrants as follows:

 

(a) The Borrower and each of its Restricted Subsidiaries (i) is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) is duly qualified and in good standing as
a foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not be
reasonably likely to have a Material Adverse Effect and (iii) has all requisite
corporate power and authority (including, without limitation, all Governmental
Authorizations) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted. All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable and free and clear of all Liens, except those created
under the Collateral Documents.

 

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the date hereof (as to each such
Subsidiary) the jurisdiction of its organization, whether it is a Restricted
Subsidiary or Unrestricted Subsidiary, the number of shares of each class of its
Equity Interests authorized, and the number outstanding, on the date hereof and
the percentage of each such class of its Equity Interests owned (directly or
indirectly) by such Loan Party and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the date hereof. All of the outstanding Equity Interests in each Loan
Party’s Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by such Loan Party or one or more of its Subsidiaries free and
clear of all Liens, except those created under the Collateral Documents.

 

Landry’s Restaurants Credit Agreement

51



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by such Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
transactions contemplated hereby, are within such Loan Party’s corporate powers,
have been duly authorized by all necessary corporate action, and do not (i)
contravene such Loan Party’s constitutive or governing documents, (ii) violate
any law, rule, regulation (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, any
material contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument binding on or affecting any Loan Party, any of its Subsidiaries
or any of their properties or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries. None of such Loan Parties or any of its Restricted Subsidiaries is
in violation of any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or in breach of any such contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument,
the violation or breach of which would be reasonably likely to have a Material
Adverse Effect.

 

(d) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by such Loan Party of
any Loan Document to which it is or is to be a party, or for the consummation of
the transactions contemplated hereby, (ii) the grant by such Loan Party of the
Liens granted by it pursuant to the Collateral Documents, (iii) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the second priority nature thereof in the Equity Interests in the Unrestricted
Subsidiaries to the extent not prohibited by the terms of financing arrangements
of the Unrestricted Subsidiaries and the first priority nature thereof in all
other Collateral, except routine UCC and real property filings) or (iv) the
exercise by any Agent or any Lender Party of its rights under the Loan Documents
or the remedies in respect of the Collateral pursuant to the Collateral
Documents. All applicable waiting periods in connection with the transactions
contemplated hereby have expired without any action having been taken by any
competent authority restraining, preventing or imposing materially adverse
conditions upon the transactions contemplated hereby or the rights of such Loan
Parties or its Restricted Subsidiaries freely to transfer or otherwise dispose
of, or to create any Lien on, any properties now owned or hereafter acquired by
any of them.

 

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by such Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of such Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms.

 

(f) There is no action, suit, investigation, litigation or proceeding affecting
such Loan Party or any of its Restricted Subsidiaries, including any
Environmental Action, pending or threatened before any Governmental Authority or
arbitrator that (i) would be reasonably likely to have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the transactions contemplated hereby.

 

(g) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2003 and the related Consolidated statement of income and
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the Fiscal Year then ended, accompanied by an unqualified opinion of Ernst &
Young LLP, independent public accountants, and the Consolidated balance sheet of
the Borrower and its Subsidiaries as at September 30, 2004, and

 

Landry’s Restaurants Credit Agreement

52



--------------------------------------------------------------------------------

the related Consolidated statement of income and Consolidated statement of cash
flows of the Borrower and its Subsidiaries for the nine months then ended, duly
certified by the Chief Financial Officer of the Borrower, copies of which have
been furnished to each Lender Party, fairly present the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of operations of the Borrower and its Subsidiaries for the
periods ended on such dates, all in accordance with GAAP applied on a consistent
basis and, since December 31, 2003, there has been no Material Adverse Change.

 

(h) The Consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at September 30, 2004, and the related Consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
nine months then ended, certified by the Chief Financial Officer of the
Borrower, copies of which have been furnished to each Lender Party, fairly
present the Consolidated pro forma financial condition of the Borrower and its
Subsidiaries as at such date and the Consolidated pro forma results of
operations of the Borrower and its Subsidiaries for the period ended on such
date, in each case giving effect to the transactions contemplated hereby, all in
accordance with GAAP.

 

(i) The Consolidated projections, forecasted balance sheet, statement of income
and statement of cash flows of the Borrower and its Subsidiaries delivered to
the Lender Parties pursuant to Section 3.01(a)(viii), and of each of the
Borrower and its Subsidiaries and of the Borrower and its Restricted
Subsidiaries delivered to the Lender Parties pursuant to Section 5.03, were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial performance.

 

(j) The Information Memorandum and all other written information (other than
projections) taken as a whole that has been or will hereafter be made available
to the Administrative Agent, any Arranger, any other Lender Party or any
potential Lender Party by the Borrower or any of its representatives pertaining
to the Loan Parties is and will be, as of the dates on which such information
was provided or to which such information relates, correct in all material
respects and does not and will not, as of the dates on which such information
was or is to be provided or to which such information relates, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not misleading in light of the
circumstances under which such statements were or are made and all projections,
if any, that have been or will be prepared by the Borrower and made available to
the Administrative Agent, any Arranger, any other Lender Party or any potential
Lender Party in connection with the Loan Documents have been or will be prepared
in good faith based upon reasonable assumptions (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the projections will be realized).

 

(k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used directly or indirectly to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.

 

(l) Neither any Loan Party nor any of its Restricted Subsidiaries is an
“investment company”, or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended. Each of the Loan Parties and their
Restricted Subsidiaries is not subject to, or is

 

Landry’s Restaurants Credit Agreement

53



--------------------------------------------------------------------------------

exempt from, regulation as a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended. Neither the making of any Advances, nor
the issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

 

(m) Neither any Loan Party nor any of its Restricted Subsidiaries is a party to
any indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or constitutive or corporate restriction
that would be reasonably likely to have a Material Adverse Effect.

 

(n) All filings and other actions necessary or desirable to perfect and protect
the security interest in the Collateral created under the Collateral Documents
have been duly made or taken or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent and are in full force and effect, and
the Collateral Documents create in favor of the Collateral Agent for the benefit
of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority security interest in the Collateral (other
than Equity Interests in Unrestricted Subsidiaries) and perfected second
priority security interest in Equity Interests issued by Unrestricted
Subsidiaries to the extent not prohibited by the terms of financing arrangements
of the Unrestricted Subsidiaries, in each case subject to Permitted Liens and
securing the payment of the Secured Obligations, and all filings and other
actions necessary or desirable to perfect and protect such security interest
have been duly taken or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Loan Documents.

 

(o) Immediately following the making of Initial Extension of Credit and after
giving effect to the application of the proceeds of the Initial Extension of
Credit, the Borrower and its Restricted Subsidiaries on a Consolidated basis
will be Solvent. The Borrower does not intend to, or to permit any of its
Restricted Subsidiaries to, and does not believe that it or any of its
Restricted Subsidiaries will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing of and amounts of cash
anticipated to be received by it or any such Restricted Subsidiary and the
timing of the amounts of cash anticipated to be payable on or in respect of its
Debt or the Debt of any such Restricted Subsidiary.

 

(p) (i) The operations and properties of each Loan Party and each of its
Restricted Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past non-compliance with such
Environmental Laws and Environmental Permits has been resolved without material
ongoing obligations or costs, and no circumstances exist that would be
reasonably likely to (A) form the basis of an Environmental Action against any
Loan Party or any of its Restricted Subsidiaries or any of their properties that
would have a Material Adverse Effect or (B) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

 

(ii) None of the properties currently or formerly owned or operated by any Loan
Party or any of its Restricted Subsidiaries is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no and never have been any underground
or aboveground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or

 

Landry’s Restaurants Credit Agreement

54



--------------------------------------------------------------------------------

have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any of its Restricted Subsidiaries or, to the best
of its knowledge, on any property formerly owned or operated by any Loan Party
or any of its Restricted Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Restricted Subsidiaries; and Hazardous Materials have
not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any of its Restricted
Subsidiaries.

 

(iii) Neither any Loan Party nor any of its Restricted Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any governmental or regulatory authority
or the requirements of any Environmental Law; and all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any of its
Restricted Subsidiaries have been disposed of in a manner not reasonably
expected to result in material liability to any Loan Party or any of its
Restricted Subsidiaries.

 

(q) (i) Neither any Loan Party nor any of its Restricted Subsidiaries is party
to any tax sharing agreement other than a tax sharing agreement approved by the
Required Lenders.

 

(ii) Each Loan Party and each of its Restricted Subsidiaries and Affiliates has
filed, has caused to be filed or has been included in all tax returns (Federal,
state, local and foreign) required to be filed and has paid all taxes shown
thereon to be due, together with applicable interest and penalties.

 

(r) Neither the business nor the properties of any Loan Party or any of its
Restricted Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that would be reasonably likely to have a Material Adverse Effect.

 

(s) Set forth on Schedule 4.01(s) hereto is a complete and accurate list of all
Existing Debt (other than Surviving Debt), showing as of the date hereof the
obligor and the principal amount outstanding thereunder.

 

(t) Set forth on Schedule 4.01(t) hereto is a complete and accurate list of all
Surviving Debt, showing as of the date hereof the obligor and the principal
amount outstanding thereunder, the maturity date thereof and the amortization
schedule therefor.

 

(u) Set forth on Schedule 4.01(u) hereto is a complete and accurate list of all
Liens on the property or assets of the Borrower or any of its Restricted
Subsidiaries, showing as of the date hereof the principal amount of the
obligations secured thereby and such other information as the Administrative
Agent has requested.

 

(v) Set forth on Schedule 4.01(v) hereto is a complete and accurate list of all
real property owned by the Borrower or any of its Restricted Subsidiaries,
showing as of the date hereof the street address, county or other relevant
jurisdiction, state and record owner thereof. Each of the Borrower or such
Restricted Subsidiary has good, marketable and insurable fee simple title to
such real property, free and clear of all Liens, other than Liens created or
permitted

 

Landry’s Restaurants Credit Agreement

55



--------------------------------------------------------------------------------

by the Loan Documents. Each of the Borrower and its Restricted Subsidiaries has
sufficient title to all of its tangible and intangible property to conduct its
current business.

 

(w) (i) Set forth on Schedule 4.01(w)(i) hereto is a complete and accurate list
of all leases of real property under which the Borrower or any of its Restricted
Subsidiaries is the lessee, showing as of the date hereof the street address and
lessor and lessee thereof. Each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms.

 

(ii) Set forth on Schedule 4.01(w)(ii) hereto is a complete and accurate list of
all leases of real property under which the Borrower or any of its Restricted
Subsidiaries is the lessor, showing as of the date hereof the street address and
lessor and lessee thereof. Each such lease is the legal, valid and binding
obligation of the lessee thereof, enforceable in accordance with its terms.

 

(x) Set forth on Schedule 4.01(x) hereto is a complete and accurate list of all
Investments held by any Loan Party or any of its Restricted Subsidiaries on the
date hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

 

(y) Set forth on Schedule 4.01(y) hereto is a complete and accurate list of all
patents, trademarks, trade names, service marks and copyrights, and all
applications therefor and licenses thereof, of the Borrower or any of its
Restricted Subsidiaries, showing as of the date hereof the jurisdiction in which
registered, the registration number, the date of registration and the expiration
date.

 

(z) Set forth on Schedule 4.01(z) hereto is a complete and accurate list of all
Material Contracts of each Loan Party and its Restricted Subsidiaries, showing
as of the Closing Date the parties, subject matter and term thereof. Each such
Material Contract (i) has been duly authorized, executed and delivered by all
parties thereto, (ii) has not been amended or otherwise modified, (iii) is in
full force and effect and is binding upon and enforceable against all parties
thereto in accordance with its terms, and (iv) there exists no default under any
Material Contract by any party thereto, except, with respect to clauses (ii) and
(iii) after the Closing Date, to the extent such Material Contract has been
appropriately replaced with other agreements reasonably satisfactory to the
Administrative Agent.

 

(aa)(i) No ERISA Event that would reasonably be expected to have a Material
Adverse Effect has occurred or is reasonably expected to occur with respect to
any Plan.

 

(ii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lender Parties, is complete and accurate in
all material respects and fairly presents the funding status of such Plan, and
since the date of such Schedule B there has been no material adverse change in
such funding status.

 

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any material Withdrawal Liability to any
Multiemployer Plan.

 

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

Landry’s Restaurants Credit Agreement

56



--------------------------------------------------------------------------------

(bb) The Borrower has insurance in full force and effect which satisfies the
requirements of Section 5.01(d).

 

(cc) No event of default (or condition which would constitute an event of
default with the giving of notice or the passage of time) under any material
capital stock, financing agreements, lease agreements or other Material
Contracts of the Borrower or any of its Restricted Subsidiaries has occurred or
is continuing.

 

(dd) Each Loan Party is in compliance in all material respects with the
requirements of all laws (including, without limitation, the Patriot Act),
rules, regulations and all orders, writs, injunctions, decrees, determinations
or awards applicable to it or to its properties, except in such instances in
which (i) such requirement of law, rule, regulation, order, writ, injunction,
decree, determination or award is being contested in good faith by appropriate
proceedings diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

(ee) None of the Loan Parties or any of their Subsidiaries is (i) named on the
list of Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or (ii)(A) an agency of
the government of a country, (B) an organization controlled by a country, or (C)
a person resident in a country that is subject to a sanctions program identified
on the list maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, and the proceeds from any Advances hereunder will not be
used to fund any operations in, finance any investments or activities in, or
make any payments to, any such country, agency, organization or person.

 

(ff) No Debt other than the Debt in respect of the Obligations under the Loan
Documents has been designated as “Designated Senior Debt” (or any comparable
term) under any instrument, indenture, loan or credit or similar agreement
evidencing any Debt that is subordinated to the Obligations under the Loan
Documents.

 

(gg) The Borrower and each of its Restricted Subsidiaries have valid fee or
leasehold interests in all real property which they use in their respective
businesses, as well as good and marketable title to all their other property,
and none of such property is subject to any Lien, except as permitted in Section
5.02. The Borrower and each of its Restricted Subsidiaries own, or possess the
right to use, all trademarks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intangible assets that are used in the conduct of
their respective businesses as now operated, and none of such items, to the best
knowledge of the Borrower, conflicts with, infringe, misappropriate, dilute,
misuse or otherwise violate the intellectual property rights of any other Person
to the extent that such conflict, infringement, misappropriation, dilution,
misuse or violation would reasonably be expected to have a Material Adverse
Effect.

 

Landry’s Restaurants Credit Agreement

57



--------------------------------------------------------------------------------

 

ARTICLE V

 

COVENANTS OF THE LOAN PARTIES

 

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each of the Borrower and its Restricted Subsidiaries will:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Restricted
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders the non-compliance with which would be reasonably
expected to have a Material Adverse Effect, such compliance to include, without
limitation, compliance with the Patriot Act, Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Restricted
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Restricted Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors.

 

(c) Compliance with Environmental Laws. Comply, and cause each of its Restricted
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Restricted Subsidiaries to obtain and renew, all Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Restricted Subsidiaries to conduct, any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all Environmental Laws, in each case where
failure would be reasonably expected to have a Material Adverse Effect or be
materially adverse to the interests of the Lender Parties; provided, however,
that neither the Borrower nor any of its Restricted Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.

 

(d) Maintenance of Insurance. Maintain, and cause each of its Restricted
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations and such insurance shall be maintained in such amounts
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Borrower or any of its Restricted Subsidiaries operates.

 

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Restricted Subsidiaries to preserve and maintain, its existence,
legal structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises, except as permitted herein and except
where the failure would not reasonably be expected to cause a Material Adverse
Effect.

 

Landry’s Restaurants Credit Agreement

58



--------------------------------------------------------------------------------

(f) Visitation Rights. At any reasonable time and from time to time and, unless
an Event of Default or Default under Section 6.01(a) or (f) has occurred and is
continuing, upon reasonable notice, permit any of the Agents or any of the
Lender Parties, or any agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Restricted Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Restricted Subsidiaries with any of their officers or directors and with their
independent certified public accountants, all at the expense of the Borrower.

 

(g) Keeping of Books. Keep, and cause each of its Restricted Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each Restricted Subsidiary of the Borrower in accordance with
generally accepted accounting principles in effect from time to time.

 

(h) Maintenance of Properties, Etc. (i) Maintain and preserve, and cause each of
its Restricted Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted and (ii) from time to time make or
cause to be made, and cause each of its Restricted Subsidiaries to make or cause
to be made, all appropriate repairs, renewals and replacements thereof except
where failure to do so would not materially adversely affect the use of the
related property.

 

(i) Transactions with Affiliates. Conduct, and cause each of its Restricted
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Restricted Subsidiary than it would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate
and in compliance with all applicable laws (and with respect to any such
transaction or series of related transactions involving aggregate consideration
in excess of $15,000,000, the Borrower shall deliver an opinion as to the
fairness to the Borrower or such Restricted Subsidiary of such transaction or
series of related transactions from a financial point of view issued by an
independent accounting, appraisal or investment banking firm of national
standing or a comparable report, certification or recommendation by an executive
compensation consulting firm of national standing, as applicable), except:

 

(i) transactions between or among the Borrower and/or its Restricted
Subsidiaries;

 

(ii) payment of reasonable and customary directors fees and reasonable and
customary indemnification and similar arrangements;

 

(iii) transactions permitted under Section 5.02(f) or (g);

 

(iv) any sale of capital stock (other than Disqualified Stock) of the Borrower;
and

 

(v) transactions entered into under any agreement existing on the Closing Date
(and disclosed in the Information Memorandum or disclosed in or filed as an
exhibit to the Borrower’s filings with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, through and including the
Closing Date) and any amendments or modifications thereto or replacements or
renewals thereof, so long as the Board of Directors of the Borrower, in good
faith, shall have approved the terms of such amendment, modification,
replacement or renewal and deemed such amendment,

 

Landry’s Restaurants Credit Agreement

59



--------------------------------------------------------------------------------

modification, replacement or renewal, taken as a whole, not to be materially
more adverse to the interests of the Lender Parties than the terms of such
agreement as in effect on the Closing Date.

 

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the request of
the Collateral Agent following the occurrence and during the continuance of a
Default, (y) the formation or acquisition of any new direct or indirect
Restricted Subsidiary by the Borrower or any of its Restricted Subsidiaries or
(z) the acquisition of any material property by the Borrower or any of its
Restricted Subsidiaries, and such property, in the judgment of the Collateral
Agent, shall not already be subject to a perfected security interest having the
priority required under the applicable Collateral Documents in favor of the
Collateral Agent for the benefit of the Secured Parties, then in each case at
the Borrower’s expense:

 

(i) in connection with the formation or acquisition of a Restricted Subsidiary,
within 15 days after such formation or acquisition, cause each such Restricted
Subsidiary, and cause each direct and indirect parent of such Restricted
Subsidiary (if it has not already done so), to duly execute and deliver to the
Collateral Agent a guaranty or guaranty supplement, in form and substance
satisfactory to the Collateral Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents,

 

(ii) within 15 days after (A) such request furnish to the Collateral Agent a
description of the real and personal properties of the Loan Parties and their
respective Restricted Subsidiaries in detail satisfactory to the Collateral
Agent and (B) such formation or acquisition, furnish to the Collateral Agent a
description of the real and personal properties of such Restricted Subsidiary or
the real and personal properties so acquired, in each case in detail
satisfactory to the Collateral Agent,

 

(iii) within 30 days after (A) such request or acquisition of property by the
Borrower or any of its Restricted Subsidiaries, duly execute and deliver, and
cause each Restricted Subsidiary of the Borrower to duly execute and deliver, to
the Collateral Agent such additional mortgages (with respect to fee owned real
property), pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and other security agreements as
specified by, and in form and substance satisfactory to the Collateral Agent,
securing payment of all the Obligations of such Restricted Subsidiary of the
Borrower under the Loan Documents and constituting Liens on all such properties
and (B) such formation or acquisition of any new Restricted Subsidiary, duly
execute and deliver and cause each Restricted Subsidiary to duly execute and
deliver to the Collateral Agent mortgages (with respect to fee owned real
property), pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and other security agreements as
specified by, and in form and substance satisfactory to the Collateral Agent,
securing payment of all of the obligations of such Restricted Subsidiary under
the Loan Documents; provided that if such new property is Equity Interests in a
CFC, only 66% of such Equity Interests shall be pledged in favor of the Secured
Parties,

 

(iv) within 30 days after such request, formation or acquisition, take, and
cause each such Restricted Subsidiary of the Borrower and each newly acquired or
newly formed Restricted Subsidiary to take, whatever action (including, without
limitation, the filing of Uniform Commercial Code financing statements, the
recording of mortgages, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the Collateral
Agent to vest in the Collateral

 

Landry’s Restaurants Credit Agreement

60



--------------------------------------------------------------------------------

Agent (or in any representative of the Collateral Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the mortgages,
pledges, assignments, security agreement supplements, intellectual property
security agreement supplements and security agreements delivered pursuant to
this Section 5.01(j), enforceable against all third parties in accordance with
their terms,

 

(v) within 60 days after such request, formation or acquisition, deliver to the
Collateral Agent, upon the request of the Collateral Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the Collateral
Agent and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Collateral Agent as to (1) the matters contained in clauses (i), (iii)
and (iv) above (2) such guaranties, guaranty supplements, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and security agreements being legal, valid and binding obligations
of each Loan Party party thereto enforceable in accordance with their terms, as
to the matters contained in clause (iv) above, (3) such recordings, filings,
notices, endorsements and other actions being sufficient to create valid
perfected Liens on such properties, and (4) such other matters as the Collateral
Agent may reasonably request,

 

(vi) as promptly as practicable after such request, formation or acquisition,
deliver, upon the request of the Collateral Agent in its sole discretion, to the
Collateral Agent with respect to each parcel of real property owned by the
Borrower or any of its Restricted Subsidiaries and each newly acquired or newly
formed Restricted Subsidiary title reports, surveys and other reports, each in
scope, form and substance satisfactory to the Collateral Agent, provided,
however, that to the extent that the Borrower or any of its Restricted
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Collateral Agent, and

 

(vii) at any time and from time to time, promptly execute and deliver, and cause
to execute and deliver, each Restricted Subsidiary of the Borrower and each
newly acquired or newly formed Restricted Subsidiary any and all further
instruments and documents and take, and cause each Restricted Subsidiary of the
Borrower and each newly acquired or newly formed Restricted Subsidiary to take,
all such other action as the Collateral Agent may deem necessary or desirable in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements.

 

(k) Further Assurances. (i) Promptly upon request by any Agent, or any Lender
Party through the Administrative Agent, correct, and cause each of its
Restricted Subsidiaries promptly to correct, any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and

 

(ii) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, assignments, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments as any Agent, or any Lender Party
through the Administrative Agent, may reasonably require from time to time in
order to (A) carry out more effectively the purposes of the Loan Documents, (B)
to the fullest extent permitted by applicable law, subject any Loan Party’s or
any of its Restricted Subsidiaries’

 

Landry’s Restaurants Credit Agreement

61



--------------------------------------------------------------------------------

properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (C) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (D) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Restricted Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

 

(l) Preparation of Environmental Reports. At the request of the Administrative
Agent or the Collateral Agent from time to time on account of a material
environmental condition relating to any of the properties described in the
Mortgages or during the continuance of an Event of Default, but in any event no
more than once during any year, provide to the Lender Parties within 60 days
after such request, at the expense of the Borrower, an environmental site
assessment report for any of its or its Restricted Subsidiaries’ properties
described in the Mortgages, prepared by an environmental consulting firm
acceptable to the Administrative Agent or the Collateral Agent, indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent or the Collateral Agent determines at any time that
a material risk exists that any such report will not be provided within the time
referred to above, the Administrative Agent or the Collateral Agent may retain
an environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants and agrees to cause any Restricted
Subsidiary that owns any property described in the Mortgages to grant at the
time of such request to the Agents, the Lender Parties, such firm and any agents
or representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants and to the requirement that business operations not be
substantially impaired or limited, to enter onto their respective properties to
undertake such an assessment.

 

(m) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of real property to which the Borrower
or any of its Restricted Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Restricted Subsidiaries to do so, except, in any case, where the failure to
do so, either individually or in the aggregate, would not be reasonably likely
to have a Material Adverse Effect.

 

(n) Hedging. Hedge the floating interest expense of Funded Debt of the Borrower
and its Restricted Subsidiaries for at least three years after the Closing Date,
by maintaining one or more interest rate Hedge Agreements with any of the
Lenders (or with another financial institution approved by the Administrative
Agent in writing) in such aggregate notional amount as is necessary so that,
with respect to at least 30% of the outstanding principal balance as of the
Closing Date of all Funded Debt of the Borrower and its Restricted Subsidiaries,
the obligations of the Borrower and its Restricted Subsidiaries to make floating
rate payments thereunder over such three years will be hedged with fixed rate
payments to be paid by the Borrower and its Restricted Subsidiaries under such
Hedge Agreements, all upon terms and subject to such conditions as shall be
acceptable to the Administrative Agent and the Lender entering into such
transaction with the Borrower or any other applicable Restricted Subsidiary. Any
prepayment, acceleration, reduction, increase or any other change in the terms
of the Advances hereunder will not alter the notional amount of any such
interest rate Hedge Agreements or otherwise affect the

 

Landry’s Restaurants Credit Agreement

62



--------------------------------------------------------------------------------

obligation of the Borrower or any of its Restricted Subsidiaries to continue
making payments under any such interest rate Hedge Agreements, which will remain
in full force and effect notwithstanding any such prepayment, acceleration,
reduction, increase or change, subject to the terms of such interest rate Hedge
Agreements.

 

(o) Performance of Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
(to the extent necessary in the exercise of its reasonable business judgment)
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
the Borrower or any of its Restricted Subsidiaries is entitled to make under
such Material Contract, and cause each of its Restricted Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect.

 

(p) Equity Interest of Borrower’s Restricted Subsidiaries. The Borrower shall
own at all times 100% of the Equity Interests in each of its Restricted
Subsidiary.

 

(q) Separateness of Unrestricted Subsidiaries. The Borrower will, and will cause
its Subsidiaries to, do all things necessary to maintain its and its Restricted
Subsidiaries’ corporate existence separate and apart from each Unrestricted
Subsidiary, including without limitation:

 

(i) not issuing any Equity Interests to, or creating, incurring, assuming or
suffering to exist, any Lien on or with respect to any of its properties in
favor of, any Unrestricted Subsidiary,

 

(ii) not entering into any agreement, contract, arrangement or understanding
with any Unrestricted Subsidiary unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to such
Unrestricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of such Unrestricted Subsidiary,

 

(iii) not maintaining any direct or indirect obligation with respect to any
Unrestricted Subsidiary (A) to subscribe for additional Equity Interests or (B)
to maintain or preserve such Unrestricted Subsidiary’s financial condition or to
cause such Unrestricted Subsidiary to achieve any specified levels of operating
results,

 

(iv) causing each Unrestricted Subsidiary to have at least one director on its
Board of Directors that is not a director or officer of the Borrower or any of
its Restricted Subsidiaries or to have at least one executive officer that is
not a director or officer of the Borrower or any of its Restricted Subsidiaries,

 

(v) maintaining the assets, funds and transactions of the Borrower and its
Restricted Subsidiaries separately from those of the Unrestricted Subsidiaries,
reflecting such assets, funds and transactions in financials statements separate
and distinct from those of the Unrestricted Subsidiaries, and evidencing such
assets, funds and transactions by appropriate entries in books and records
separate and distinct from those of the Unrestricted Subsidiaries,

 

Landry’s Restaurants Credit Agreement

63



--------------------------------------------------------------------------------

(vi) adequately capitalizing each Unrestricted Subsidiary in light of its
business,

 

(vii) the Borrower and its Restricted Subsidiaries not maintaining any joint
account with any Unrestricted Subsidiary or becoming liable as a guarantor or
otherwise with respect to any Debt or contractual obligation of any Unrestricted
Subsidiary,

 

(viii) the Borrower and its Restricted Subsidiaries not holding any of
themselves out as having agreed to pay, or as being liable (primarily or
secondarily) for, any obligations of any Unrestricted Subsidiary, and

 

(ix) conducting business from an office separate from those of the Unrestricted
Subsidiaries (but which may be located in the same facility as the Unrestricted
Subsidiaries), having stationery and other business forms separate from those of
the Unrestricted Subsidiaries, holding itself out to the public as a legal
entity separate and distinct from the Unrestricted Subsidiaries and observing
all other corporate formalities appropriate to maintain their corporate
existence separate and apart from the Unrestricted Subsidiaries so that in the
event of a proceeding of any Unrestricted Subsidiary of the type referred to in
the definition of “Bankruptcy Law” set forth in Section 1.01, a court properly
presented with the facts would not grant an order substantively consolidating
the assets and liabilities of the Borrower or any Restricted Subsidiary with
those of any Unrestricted Subsidiary.

 

(r) Real Property Collateral. No later than 90 days after the Closing Date,
deliver to the Administrative Agent, and cause each other Loan Party to deliver
to the Administrative Agent,

 

(i) Deeds of trust, trust deeds and mortgages in substantially the form of
Exhibit H hereto (with such changes as may be required to account for local law
matters) and otherwise in form and substance satisfactory to the Collateral
Agent, covering the Owned Real Properties (together with each other mortgage
delivered pursuant to Section 5.01(j), in each case as amended, the
“Mortgages”), duly executed by the Borrower or such other appropriate Loan
Party, together with:

 

(A) such evidence as may be reasonably required by the Administrative Agent that
the Mortgages have been duly executed and delivered in form appropriate for
filing or recording in all filing or recording offices that the Administrative
Agent may deem necessary or desirable in order to create a valid first and
subsisting Lien on the property described therein in favor of the Collateral
Agent for the benefit of the Secured Parties and that the Collateral Agent has
received an amount sufficient to cover all filing and recording taxes and fees,

 

(B) copies of all the surveys currently in the possession of the Borrower and
its Restricted Subsidiaries with respect to all Owned Real Properties (which
surveys may include surveys delivered to the Administrative Agent in connection
with the Closing Date), together with such other surveys as may be requested by
the Administrative Agent in such form as is necessary to ensure that the
Mortgages will be properly granted and perfected on the Owned Real Properties,

 

Landry’s Restaurants Credit Agreement

64



--------------------------------------------------------------------------------

(C) evidence of the insurance required by the terms of the Mortgages, and

 

(D) such other consents, agreements and confirmations of third parties as the
Administrative Agent may deem necessary or desirable and evidence that all other
actions that the Administrative Agent may deem necessary or desirable in order
to create valid first and subsisting Liens on the property described in the
Mortgages has been taken.

 

(s) Capital Expenditures. Make capital expenditures for maintenance in the
amount of no less than $10,000,000 in the aggregate for the Borrower and its
Restricted Subsidiaries during each period of four consecutive fiscal quarters
of the Borrower.

 

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, each of the Borrower and its Restricted Subsidiaries will not, at any
time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Restricted Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Restricted Subsidiaries to sign or file
or suffer to exist, under the Uniform Commercial Code of any jurisdiction, a
financing statement that names the Borrower or any of its Restricted
Subsidiaries as debtor, or sign or suffer to exist, or permit any of its
Restricted Subsidiaries to sign or suffer to exist, any security agreement
authorizing any secured party thereunder to file such financing statement, or
assign, or permit any of its Restricted Subsidiaries to assign, any accounts or
other right to receive income, except:

 

(i) Liens created under the Loan Documents;

 

(ii) Permitted Liens for the Borrower and its Restricted Subsidiaries;

 

(iii) Liens existing on the date hereof and described on Schedule 4.01(u)
hereto;

 

(iv) purchase money Liens upon or in real property or equipment acquired or held
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition, construction
or improvement of any such property or equipment to be subject to such Liens, or
Liens existing on any such property or equipment at the time of acquisition
(other than any such Liens created in contemplation of such acquisition that do
not secure the purchase price), or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount; provided, however, that no
such Lien shall extend to or cover any property other than the property or
equipment being acquired, constructed or improved, and no such extension,
renewal or replacement shall extend to or cover any property not theretofore
subject to the Lien being extended, renewed or replaced; provided further that
the aggregate principal amount of the Debt secured by Liens permitted by this
clause (iv) shall not exceed the amount permitted under Section 5.02(b)(iii)(B)
at any time outstanding; and provided further that (A) in the case of any
personal property, any such Lien shall attach

 

Landry’s Restaurants Credit Agreement

65



--------------------------------------------------------------------------------

to such property concurrently with or within 20 days after the acquisition,
construction or improvement thereof and (B) in the case of any real property,
any such Lien shall attach to such property concurrently with or within 120 days
after the acquisition, construction or improvement thereof;

 

(v) Liens arising in connection with Capitalized Leases of the Borrower
permitted under Section 5.02(b)(iii)(C); provided that no such Lien shall extend
to or cover any Collateral or assets other than the assets subject to such
Capitalized Leases;

 

(vi) Liens existing on the property of any Person that becomes a Restricted
Subsidiary after the date hereof; provided that (i) such Lien was not created in
contemplation of such Person becoming a Restricted Subsidiary, (ii) such Lien
does not extend to or cover any other assets or property, and (iii) the Debt
secured thereby is permitted under Section 5.02(b)(iii)(H); and

 

(vii) so long as no Default under Section 6.01(a) or (f) and no Event of Default
has occurred and is continuing, other Liens incurred in the ordinary course of
business of the Borrower or any Restricted Subsidiary of the Borrower securing
Debt outstanding of the Borrower or any such Restricted Subsidiary in an
aggregate principal amount not to exceed $5,000,000, provided that no such Liens
shall extend to or cover any Collateral.

 

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Restricted Subsidiaries to create, incur, assume or suffer to exist, any Debt,
except:

 

(i) in the case of the Borrower, Debt owed to a Restricted Subsidiary of the
Borrower, which Debt shall be subject to the Lien of the Security Agreement and,
if evidenced by promissory notes, shall constitute Pledged Debt and such
promissory notes shall be in form and substance satisfactory to the
Administrative Agent and shall be pledged as security for the Obligations of the
holder thereof under the Loan Documents to which such holder is a party and
delivered to the Collateral Agent pursuant to the terms of the Security
Agreement, and

 

(ii) in the case of any Restricted Subsidiary of the Borrower, Debt owed to the
Borrower or to another Restricted Subsidiary of the Borrower, which Debt shall
be subject to the Lien of the Security Agreement and, if evidenced by promissory
notes, shall constitute Pledged Debt and such promissory notes shall be in form
and substance satisfactory to the Administrative Agent and shall be pledged as
security for the Obligations of the holder thereof under the Loan Documents to
which such holder is a party and delivered to the Collateral Agent pursuant to
the terms of the Security Agreement; and

 

(iii) in the case of the Borrower and its Restricted Subsidiaries,

 

(A) Debt under the Loan Documents,

 

(B) so long as no Default under Section 6.01(a) or (f) and no Event of Default
has occurred or is continuing, Debt secured by Liens permitted by Section
5.02(a)(iv) the aggregate amount of which, when aggregated with the aggregate
amount of Capitalized Leases outstanding under clause (C) below, shall not
exceed $35,000,000 at any time outstanding,

 

Landry’s Restaurants Credit Agreement

66



--------------------------------------------------------------------------------

(C) Capitalized Leases the aggregate amount of which, when aggregated with the
aggregate amount of Debt outstanding under clause (B) above, shall not exceed
$35,000,000 at any time outstanding,

 

(D) the Senior Notes, any additional unsecured notes issued under the Senior
Notes Indenture or a supplement thereto with the same terms as the Senior Notes
(except for interest rates, which shall not exceed the then applicable market
interest rate) in an aggregate amount not to exceed $50,000,000 (the “Additional
Senior Notes”) and the Surviving Debt, and any Debt extending the maturity of,
or refunding or refinancing, in whole or in part, the Senior Notes, the
Additional Senior Notes and any Surviving Debt, provided that the terms of any
such extending, refunding or refinancing Debt, and of any agreement entered into
and of any instrument issued in connection therewith, are otherwise permitted by
the Loan Documents, provided further that the principal amount of any such
extending, refunding or refinancing Debt shall not be above the principal amount
of the Debt being extended, refunded or refinanced immediately prior to such
extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
extension, refunding or refinancing, provided still further that the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
extending, refunding or refinancing Debt, and of any agreement entered into and
of any instrument issued in connection therewith, are no less favorable in any
material respect to the Borrower and its Restricted Subsidiaries or the Lender
Parties than the terms of any agreement or instrument governing the Debt being
extended, refunded or refinanced and the interest rate applicable to any such
extending, refunding or refinancing Debt does not exceed the then applicable
market interest rate, and provided still further that, the aggregate principal
amount of the Senior Notes and the Additional Senior Notes (and any Debt
extending, refunding or refinancing the Senior Notes and the Additional Senior
Notes) shall not exceed $450,000,000 minus an amount equal to all principal
payments made thereon,

 

(E) so long as no Default under Section 6.01(a) or (f) and no Event of Default
has occurred or is continuing, unsecured Debt of any Person that becomes a
Restricted Subsidiary of the Borrower after the date hereof in accordance with
the terms of Section 5.02(f) which Debt is existing at the time such Person
becomes a Restricted Subsidiary of the Borrower (other than Debt incurred solely
in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower),

 

(F) Debt in respect of Secured Hedge Agreements or unsecured Hedge Agreements
designed to hedge against fluctuations in interest rates incurred in the
ordinary course of business and consistent with prudent business practice,

 

(G) so long as no Default under Section 6.01(a) or (f) and no Event of Default
has occurred and is continuing, Debt in respect of Permitted Liens,

 

(H) so long as no Default under Section 6.01(a) or (f) and no Event of Default
has occurred and is continuing or would result therefrom, secured Debt incurred
or assumed in connection with acquisitions of any Person that

 

Landry’s Restaurants Credit Agreement

67



--------------------------------------------------------------------------------

becomes a Restricted Subsidiary of the Borrower after the date hereof in
accordance with the terms of Section 5.02(f), which Debt is existing at the time
such Person becomes a Restricted Subsidiary of the Borrower (other than Debt
incurred solely in contemplation of such Person becoming a Restricted Subsidiary
of the Borrower), in an aggregate principal amount not to exceed $35,000,000 at
any time outstanding,

 

(I) Off Balance Sheet Obligations of the Borrower and its Restricted
Subsidiaries existing on the Closing Date and comprising a portion of the
Surviving Debt and so long as no Default under Section 6.01(a) or (f) and no
Event of Default has occurred and is continuing, additional Off Balance Sheet
Obligations of the Borrower and its Restricted Subsidiaries, provided that the
aggregate amount of all Off Balance Sheet Obligations permitted under this
clause (I) shall not exceed $35,000,000 at any time outstanding, and

 

(J) so long as no Default under Section 6.01(a) or (f) and no Event of Default
has occurred and is continuing, other secured and unsecured Debt of the Borrower
in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding.

 

(c) Change in Nature of Business. Engage in, or permit any of its Restricted
Subsidiaries to engage in, any business other than Permitted Businesses, except
to such extent as would not be material to the Borrower and its Restricted
Subsidiaries taken as a whole.

 

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or permit any of its Restricted Subsidiaries to do
so, except that:

 

(i) any Restricted Subsidiary of the Borrower may merge into or consolidate with
any other Restricted Subsidiary of the Borrower, provided that, in the case of
any such merger or consolidation, the Person formed by such merger or
consolidation shall be a Restricted Subsidiary of the Borrower, provided further
that, in the case of any such merger or consolidation to which a Guarantor is a
party, the Person formed by such merger or consolidation shall be a Guarantor;
and

 

(ii) in connection with any acquisition permitted under Section 5.02(f), any
Restricted Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that the Person surviving such merger shall be a Restricted Subsidiary
of the Borrower and a Guarantor;

 

provided, however, that in each case, immediately before and after giving effect
thereto, no Default under Section 6.01(a) or (f) and no Event of Default shall
have occurred and be continuing.

 

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Restricted Subsidiaries to sell, lease, transfer or otherwise
dispose of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except:

 

(i) sales of Inventory in the ordinary course of its business and the granting
of any option or other right to purchase, lease or otherwise acquire Inventory
in the ordinary course of its business;

 

Landry’s Restaurants Credit Agreement

68



--------------------------------------------------------------------------------

(ii) in a transaction authorized by Section 5.02(d);

 

(iii) sales, transfers or other dispositions of assets among the Borrower and
its Restricted Subsidiaries that are Guarantors;

 

(iv) sales, transfers or other dispositions of assets in connection with a
Sale-and-Leaseback Transaction permitted under Section 5.02(r); and

 

(v) the sale of any asset by the Borrower or any Restricted Subsidiary (other
than a bulk sale of Inventory and a sale of Accounts other than delinquent
accounts for collection purposes only) so long as (A) no Default under Section
6.01(a) or (f) and no Event of Default has occurred and is continuing or would
occur after giving effect thereto, (B) the purchase price paid to the Borrower
or such Restricted Subsidiary for such asset shall be no less than the fair
market value of such asset at the time of such sale, (C) at least 75% of the
purchase price for such asset shall be paid to the Borrower or such Restricted
Subsidiary solely in cash and (D) the Borrower shall, on the date of receipt by
the Borrower or any Restricted Subsidiary or any of their Subsidiaries of the
Net Cash Proceeds from such sale, prepay the Advances pursuant to, and in the
amount and order of priority set forth in, Sections 2.06(b) and 2.05, to the
extent specified therein, it being understood and agreed that if at any time or
from time to time, the aggregate amount of the Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary or any of their Subsidiaries under this
clause (v) exceeds $75,000,000, all such Net Cash Proceeds, until so applied to
the Advances or reinvested as permitted under Section 2.06, shall be delivered
to the Collateral Agent for deposit into a cash collateral account controlled by
the Collateral Agent.

 

(f) Investments in Other Persons. Make or hold, or permit any of its Restricted
Subsidiaries to make or hold, any Investment in any Person, except:

 

(i) Investments by the Borrower and its Restricted Subsidiaries in Cash
Equivalents and in each other;

 

(ii) Investments existing on the date hereof and described on Schedule 4.01(x)
hereto;

 

(iii) Investments consisting of intercompany Debt permitted under Section
5.02(b);

 

(iv) the Unrestricted Subsidiary Funding; provided that with respect to any
Investment made pursuant to this clause (iv) since the date of this Agreement
that is sold or otherwise liquidated for cash received by the Borrower and/or
its Restricted Subsidiaries, the amount available for Investments pursuant to
this clause (iv) shall be deemed increased by an amount equal to the lesser of
(A) the cash return of capital with respect to such Investment (less the cost of
disposition, if any) and (B) the initial amount of such Investment;

 

Landry’s Restaurants Credit Agreement

69



--------------------------------------------------------------------------------

(v) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property and assets of, any Person (or a division or
operating unit thereof) that, upon the consummation thereof, will be a
Restricted Subsidiary (including, without limitation, as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this clause (v):

 

(A) any such newly created or acquired Restricted Subsidiary shall be a Loan
Party and shall comply with the requirements of this Agreement;

 

(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the
Borrower and its Restricted Subsidiaries in the ordinary course;

 

(C) such purchase or other acquisition shall not include or result in any
Contingent Obligations that would reasonably be expected to be material to the
business, financial condition or operations of the Borrower and its Restricted
Subsidiaries, taken as a whole (as determined in good faith by the Board of
Directors (or the Persons performing similar functions) of the Borrower or such
Restricted Subsidiary if the Board of Directors is otherwise approving such
transaction and, in each other case, by a Responsible Officer);

 

(D) (1) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default under Section 6.01(a) or (f) and
no Event of Default shall have occurred and be continuing and (2) immediately
after giving effect to such purchase or other acquisition, the Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Section 5.04 and the Administrative Agent shall have
received reasonable projections demonstrating pro forma compliance with such
covenants through 2010, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lender Parties as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby; and

 

(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lender Parties, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (v) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

 

(vi) Investments by the Borrower and its Restricted Subsidiaries not otherwise
permitted under this Section 5.02(f) in any Unrestricted Subsidiary in an
aggregate amount not to exceed an amount equal to $100,000,000; provided that,
with respect to each Investment made pursuant to this clause (vi):

 

(A) such Investment shall not include or result in any Contingent Obligations
that would reasonably be expected to be material to the business, financial
condition, operations or prospects of the Borrower and its Restricted
Subsidiaries, taken as a whole (as determined in good faith by the Board of

 

Landry’s Restaurants Credit Agreement

70



--------------------------------------------------------------------------------

Directors (or Persons performing similar functions) of the Borrower or such
Restricted Subsidiary if the Board of Directors is otherwise approving such
transaction and, in each other case, by a Responsible Officer);

 

(B) any determination of the amount of such Investment shall include all cash
and noncash consideration (including, without limitation, the fair market value
of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
assets and reserves for liabilities with respect thereto and all assumptions of
debt, liabilities and other obligations in connection therewith) paid by or on
behalf of the Borrower and its Restricted Subsidiaries in connection with such
Investment; and

 

(C) (1) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default under Section 6.01(a) or (f) and
no Event of Default shall have occurred and be continuing and (2) immediately
after giving effect to such purchase or other acquisition, the Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Section 5.04, such compliance to be determined on the
basis of the financial statements most recently delivered to the Administrative
Agent and the Lender Parties as though such Investment had been consummated as
of the first day of the fiscal period covered thereby;

 

provided, further, that with respect to any Investment made pursuant to this
clause (vi) since the date of this Agreement that is sold or otherwise
liquidated for cash received by the Borrower and/or its Restricted Subsidiaries,
the amount available for Investments pursuant to this clause (vi) shall be
deemed increased by an amount equal to the lesser of (1) the cash return of
capital with respect to such Investment (less the cost of disposition, if any)
and (2) the initial amount of such Investment;

 

(vii) Investments by the Borrower and its Restricted Subsidiaries in Hedge
Agreements permitted under Section 5.02(b)(iii)(F);

 

(viii) Investments in shares of common stock of other Persons engaged in a
Permitted Business having an aggregate fair market value (measured on the date
each such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this
clause (viii) since the Closing Date, not to exceed 2.5% of the Consolidated Net
Tangible Assets of the Borrower and its Restricted Subsidiaries as of the most
recent quarter-end balance sheet date as determined, at the time of each such
Investment, on the basis of the most recently available quarterly Consolidated
financial statements of the Borrower; provided that the common stock of such
Person is, at the time of such Investment, listed on a U.S. national securities
exchange or quoted on the National Nasdaq Market;

 

(ix) Investments by the Borrower and its Restricted Subsidiaries in Unrestricted
Subsidiaries the aggregate amount of which, when aggregated with the aggregate
amount of Restricted Payments made pursuant to Section 5.02(g)(ii)(B), shall not
exceed the sum of $25,000,000 plus 50% of the cumulative Consolidated Adjusted
Net Income of the Borrower and its Restricted Subsidiaries for the period (taken
as one

 

Landry’s Restaurants Credit Agreement

71



--------------------------------------------------------------------------------

accounting period) commencing with the fiscal quarter ended March 31, 2005 and
ending on the date of the Borrower’s most recently ended fiscal quarter for
which financial statements required to be delivered pursuant to Section 5.03(b)
or (c) are available to the Administrative Agent at the time of any such
Investment; and

 

(x) additional Investments by the Borrower and its Restricted Subsidiaries in
Unrestricted Subsidiaries the aggregate amount of which, when aggregated with
the aggregate amount of Restricted Payments made pursuant to Section
5.02(g)(ii)(E), shall not exceed the lesser of (A) $50,000,000 and (B) the
aggregate amount of the proceeds from the issuance of equity securities by the
Borrower or any of its Restricted Subsidiaries in any public offering or private
placement after the Closing Date.

 

(g) Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such (any of the
foregoing, a “Restricted Payment”), or permit any of its Restricted Subsidiaries
to do any of the foregoing, or permit any of its Restricted Subsidiaries to
purchase, redeem, retire, defease or otherwise acquire for value any Equity
Interests in the Borrower or to issue or sell any Equity Interests therein,
except that, (i) any Restricted Subsidiaries may make Restricted Payments to the
Borrower and (ii) so long as no Default under Section 6.01(a) or (f) and no
Event of Default has occurred and is continuing or would result therefrom, (A)
the Borrower may declare and make cash dividends not exceeding $12,750,000 in
the aggregate in any period of 12 consecutive months, (B) the Borrower may also
make Restricted Payments in an aggregate amount which, when aggregated with the
Investments made pursuant to Section 5.02(f)(ix), shall not exceed the sum of
$25,000,000 plus 50% of the cumulative Consolidated Adjusted Net Income of the
Borrower and its Restricted Subsidiaries for the period (taken as one accounting
period) commencing with the fiscal quarter ended March 31, 2005 and ending on
the date of the Borrower’s most recently ended fiscal quarter for which
financial statements required to be delivered pursuant to Section 5.03(b) or (c)
are available to the Administrative Agent at the time of any such Restricted
Payment, (C) the Borrower may also purchase or otherwise acquire for value
shares of its common stock during the first year after the Closing Date, in
amounts not to exceed $25,000,000 in the aggregate for such first year, so long
as the cumulative Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the 12-month period ended on the last day of the then most
recent fiscal quarter shall be no less than 95% of the cumulative Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the 12-month period
ended on the last day of the most recent fiscal quarter prior to the Closing
Date, (D) each of the Borrower and its Restricted Subsidiaries may also purchase
or otherwise acquire for value its Equity Interests from time to time, in
amounts not to exceed $25,000,000 in the aggregate for such purchases and
acquisitions by the Borrower and its Restricted Subsidiaries, and (E) the
Borrower may also make additional Restricted Payments in an aggregate amount
which, when aggregated with the Investments made pursuant to Section 5.02(f)(x),
shall not exceed the lesser of (1) $50,000,000 and (2) the aggregate amount of
the proceeds from the issuance of equity securities by the Borrower or any of
its Restricted Subsidiaries in any public offering or private placement after
the Closing Date.

 

(h) Formation of Subsidiaries, etc. Form, own, acquire or invest in any
Subsidiary after the date of this Agreement unless the terms and conditions of
Sections 5.01(j) and 5.02(f) shall have been complied with.

 

Landry’s Restaurants Credit Agreement

72



--------------------------------------------------------------------------------

(i) Amendments of Constitutive Documents, Etc. Amend, or permit any of its
Restricted Subsidiaries to amend, (i) its certificate of incorporation or bylaws
or other constitutive documents or (ii) any documents or instruments governing
any Debt other than the Loan Documents, other than amendments that would not be
reasonably expected to have a Material Adverse Effect or adversely affect the
interests of the Lender Parties in any material respect.

 

(j) Accounting Changes. Make or permit, or permit any of its Restricted
Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required by GAAP, or (ii) Fiscal Year.

 

(k) Prepayments and Amendments, Etc., of Debt. Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Debt, or permit
any of its Unrestricted Subsidiaries to do any of the foregoing, except (i) the
prepayment of the Advances in accordance with the terms of this Agreement, (ii)
regularly scheduled or required repayments or redemptions of the Senior Notes
and the Surviving Debt and (iii) expenditures by Unrestricted Subsidiaries for
the foregoing purposes in an amount not exceeding the aggregate Investments that
have been made in the Unrestricted Subsidiaries pursuant to Section 5.02(f), or
amend, modify or change in any manner any term or condition of the Senior Notes,
the Senior Notes Indenture or any Surviving Debt.

 

(l) Negative Pledge. Enter into or suffer to exist, or permit any of its
Restricted Subsidiaries to enter into or suffer to exist, any agreement
prohibiting or conditioning the creation or assumption of any Lien upon any of
its property or assets except (i) in favor of the Secured Parties or (ii) in
connection with (A) any purchase money Debt permitted by Section 5.02(b)(iii)(B)
solely to the extent that the agreement or instrument governing such Debt
prohibits a Lien on the property acquired with the proceeds of such Debt, (B)
any Capitalized Lease permitted by Section 5.02(b)(iii)(C) solely to the extent
that such Capitalized Lease prohibits a Lien on the property subject thereto,
(C) any Debt outstanding on the date any Restricted Subsidiary of the Borrower
becomes such a Restricted Subsidiary (so long as such agreement was not entered
into solely in contemplation of such Restricted Subsidiary becoming a Restricted
Subsidiary of the Borrower), (D) pursuant to the terms of the Senior Notes
Indenture as in effect as of the date hereof or (E) pursuant to the terms of any
Surviving Debt.

 

(m) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Restricted Subsidiaries to do
so.

 

(n) Speculative Transactions. Engage, or permit any of its Restricted
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions other than
transactions engaged in the ordinary course of business of the Borrower or any
such Restricted Subsidiary, as the case may be, and reasonably related to the
Borrower’s and its Restricted Subsidiaries’ permitted lines of business.

 

(o) [Intentionally Omitted]

 

(p) Payment Restrictions Affecting Restricted Subsidiaries. Directly or
indirectly, enter into or suffer to exist, or permit any of its Restricted
Subsidiaries to enter into or suffer to exist, any agreement or arrangement
limiting the ability of any of its Restricted Subsidiaries to declare or pay
dividends or other distributions in respect of its Equity Interests or repay or
prepay any Debt owed to, make loans or advances to, or otherwise transfer assets
to or invest in, the Borrower or any Restricted Subsidiary of the Borrower
(whether through a covenant restricting

 

Landry’s Restaurants Credit Agreement

73



--------------------------------------------------------------------------------

dividends, loans, asset transfers or investments, a financial covenant or
otherwise), except (i) the Loan Documents and (ii) any agreement in effect at
the time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower.

 

(q) Amendment, Etc., of Material Contracts. Except in the exercise of its
reasonable business judgment, cancel or terminate any Material Contract or
consent to or accept any cancellation or termination thereof, amend or otherwise
modify any Material Contract or give any consent, waiver or approval thereunder,
waive any default under or breach of any Material Contract, agree in any manner
to any other amendment, modification or change of any term or condition of any
Material Contract or take any other action in connection with any Material
Contract that would impair the value of the interest or rights of the Borrower
or any of its Restricted Subsidiaries thereunder or that would impair the
interest or rights of any Agent or any Lender Party, or permit any of its
Restricted Subsidiaries to do any of the foregoing.

 

(r) Sales and Leasebacks. Enter into any arrangement with any Person (other than
Restricted Subsidiaries of the Borrower) providing for the leasing by the
Borrower or any Restricted Subsidiary of real or personal property that has been
or is to be sold or transferred by the Borrower or such Restricted Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Borrower or such Restricted Subsidiary (any such arrangement, a
“Sale-and-Leaseback Transaction”), except:

 

(i) any Sale-and-Leaseback Transaction consummated with respect to any store
created or acquired by the Borrower or any of its Restricted Subsidiaries after
the Closing Date; and

 

(ii) Sale-and-Leaseback Transactions with respect to stores other than those
described in clause (i) above in an aggregate amount not to exceed $100,000,000;

 

provided that in the cases of clause (ii) above, 50% of the Net Cash Proceeds of
any such Sale-and-Leaseback Transaction shall be used to make prepayments under
the Term Facility pursuant to Section 2.06(b)(i) and 50% of such Net Cash
Proceeds shall be used solely for the business of the Borrower and its
Restricted Subsidiaries.

 

(s) Use of Proceeds. Use the proceeds of any Advance for any purpose other than
for purposes set forth in Section 2.14; or use any such proceeds (i) in a manner
which violates or results in a violation of any law or regulation, or (ii) to
purchase or carry any Margin Stock in violation of this Agreement or Regulation
U or to extend credit to others for that purpose.

 

(t) Re-Designation of a Restricted Subsidiary. Designate a Restricted Subsidiary
as an Unrestricted Subsidiary.

 

(u) Designated Senior Debt. Designate any Debt other than the Debt in respect of
the Obligations under the Loan Documents as “Designated Senior Debt” (or any
comparable term) under any instrument, indenture, loan or credit or similar
agreement evidencing any Debt that is subordinated to the Obligations under the
Loan Documents.

 

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding

 

Landry’s Restaurants Credit Agreement

74



--------------------------------------------------------------------------------

or any Lender Party shall have any Commitment hereunder, the Borrower will
furnish to the Agents and the Lender Parties:

 

(a) Default Notice. As soon as possible and in any event within two days after
the occurrence of each Default or any event, development or occurrence
reasonably likely to have a Material Adverse Effect continuing on the date of
such statement, a statement of the Chief Financial Officer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto.

 

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Restricted Subsidiaries, including therein
Consolidated balance sheets of the Borrower and its Restricted Subsidiaries as
of the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries for such Fiscal Year, in each case accompanied by an opinion
acceptable to the Required Lenders of Grant Thornton or other independent public
accountants of recognized national standing acceptable to the Required Lenders
(without a “going concern” or like qualification or exception and without any
qualification or exception to the scope of such audit) to the effect that such
Consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, together with (i) a certificate of such accounting firm to the Lender
Parties stating that in the course of the regular audit of the business of the
Borrower and its Restricted Subsidiaries, which audit was conducted by such
accounting firm in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge that an Event of Default has occurred
and is continuing, or if, in the opinion of such accounting firm, an Event of
Default has occurred and is continuing, a statement as to the nature thereof,
(ii) a schedule in form satisfactory to the Administrative Agent of the
computations used by such accountants in determining, as of the end of such
Fiscal Year, compliance with the covenants contained in Section 5.04, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP and
(iii) (A) a certificate of the Chief Financial Officer of the Borrower stating
that no Event of Default has occurred and is continuing or, if an Event of
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower has taken and proposes to take with respect thereto
and (B) a schedule in form satisfactory to the Administrative Agent of the
computations used in determining, as of the end of such Fiscal Year, compliance
with the covenants contained in Section 5.04.

 

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Borrower and its Restricted Subsidiaries as
of the end of such quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries for the period commencing at the end of the previous fiscal quarter
and ending with the end of such fiscal quarter and Consolidated statements of
income and a Consolidated statement of cash flows of the Borrower and its
Restricted Subsidiaries for the period commencing at the end of the previous
Fiscal Year and ending with the end of such quarter, setting forth in each case
in comparative form the corresponding figures for the corresponding date or
period of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer of
the Borrower as having been prepared in accordance with GAAP, together with (i)
a certificate of

 

Landry’s Restaurants Credit Agreement

75



--------------------------------------------------------------------------------

said officer stating that no Event of Default has occurred and is continuing or,
if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Borrower has taken and proposes to take with
respect thereto and (ii) a schedule in form satisfactory to the Administrative
Agent of the computations used by the Borrower in determining compliance with
the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP.

 

(d) Annual Budgets. As soon as available and in any event no later than the end
of each Fiscal Year, updated budgets for the following Fiscal Year prepared by
management of the Borrower, in form satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements.

 

(e) Litigation. Promptly after the commencement thereof, notice of all material
actions, suits, investigations, litigation and proceedings before any
Governmental Authority affecting the Borrower or any of its Restricted
Subsidiaries of the type described in Section 4.01(f).

 

(f) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that the Borrower or any
of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that the Borrower
or any of its Restricted Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.

 

(g) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of the Borrower
or any of its Restricted Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lender Parties pursuant to any other clause of this Section 5.03.

 

(h) Agreement Notices. Promptly upon receipt thereof, copies of all notices,
requests and other documents received by the Borrower or any of its Restricted
Subsidiaries under or pursuant to any Material Contract or instrument,
indenture, loan or credit or similar agreement regarding or related to any
breach or default by any party thereto or any other event that would materially
impair the value of the interests or the rights of the Borrower or any of its
Restricted Subsidiaries or otherwise have a Material Adverse Effect and copies
of any amendment, modification or waiver of any provision of any Material
Contract or instrument, indenture, loan or credit or similar agreement and, from
time to time upon request by the Administrative Agent, such information and
reports regarding the Material Contracts and such instruments, indentures and
loan and credit and similar agreements as the Administrative Agent may
reasonably request.

 

(i) [Intentionally Omitted].

 

(j) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any event
within 10 days after any Loan Party or any ERISA Affiliate knows or has reason
to know that any ERISA Event has occurred, a statement of the Chief Financial
Officer of the Borrower describing such ERISA Event and the action, if any, that
such Loan Party or such ERISA Affiliate has taken and proposes to take with
respect thereto and (B) on the date any records, documents or other information
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA, a copy of such records, documents and information.

 

Landry’s Restaurants Credit Agreement

76



--------------------------------------------------------------------------------

(ii) Plan Terminations. Promptly and in any event within five Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.

 

(iii) Plan Annual Reports. Upon the reasonable request of the Administrative
Agent or any Lender Party, copies of each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) with respect to each Plan.

 

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

 

(k) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
the Borrower or any of its Restricted Subsidiaries with any Environmental Law or
Environmental Permit that would (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any material real property to be subject to any
material restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

 

(l) Real Property. As soon as available and in any event within 30 days after
the end of each Fiscal Year, a report supplementing Schedules 4.01(v),
4.01(w)(i) and 4.01(w)(ii) hereto, including an identification of all owned and
leased real property disposed of by the Borrower or any of its Restricted
Subsidiaries during such Fiscal Year, a list and description (including the
street address, county or other relevant jurisdiction, state and record owner
thereof and, in the case of leases of property, lessor and lessee thereof) of
all real property acquired during such Fiscal Year and a description of such
other changes in the information included in such Schedule as may be necessary
for such Schedule to be accurate and complete.

 

(m) Insurance. As soon as available and in any event within 30 days after the
end of each Fiscal Year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for the Borrower and its Restricted
Subsidiaries and containing such additional information as any Agent, or any
Lender Party through the Administrative Agent, may reasonably specify.

 

(n) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance or properties of the Borrower
or any of its Restricted Subsidiaries as any Agent, or any Lender Party through
the Administrative Agent, may from time to time reasonably request.

 

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

 

(a) Leverage Ratio. Maintain at all times a Leverage Ratio of not more than the
amount set forth below during each period set forth below:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Prior to and including March 31, 2007

   5.00:1.00

April 1, 2007 through March 31, 2008

   4.75:1.00

After March 31, 2008

   4.50:1.00

 

Landry’s Restaurants Credit Agreement

77



--------------------------------------------------------------------------------

(b) Senior Leverage Ratio. Maintain at all times a Senior Leverage Ratio of not
more than the amount set forth below during each period set forth below:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Prior to and including March 31, 2007

   3.00:1.00

April 1, 2007 through March 31, 2008

   2.75:1.00

After March 31, 2008

   2.50:1.00

 

(c) Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio as of
the end of each fiscal quarter of not less than 1.05:1.00, commencing with the
fiscal quarter ended March 31, 2005.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within three days
after the same shall become due and payable; or

 

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

 

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(d), (e), (h), (i), (l) or (s), 5.02,
5.03 or 5.04; or

 

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or (ii)
written notice thereof shall have been given to the Borrower by any Agent or any
Lender Party; or

 

Landry’s Restaurants Credit Agreement

78



--------------------------------------------------------------------------------

(e) the Borrower or any of its Restricted Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of the Borrower or such Restricted Subsidiary (as the case may be) that
is outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $10,000,000 either individually or in the aggregate
for the Borrower and all such Restricted Subsidiaries (but excluding Debt
outstanding hereunder), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(f) any Loan Party or any of its Restricted Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Restricted Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 30 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Restricted Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (f); or

 

(g) (i) any judgments or orders, either individually or in the aggregate, for
the payment of money in excess of $10,000,000 shall be rendered against any Loan
Party or any of its Restricted Subsidiaries and either (A) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (B) there shall be any period of 20 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not give rise to an Event of Default under this Section 6.01(g) if
and for so long as (x) the amount of such judgment or order is covered by a
valid and binding policy of insurance between the defendant and the insurer,
which shall be rated at least “A” by A.M. Best Company, covering full payment
thereof (subject to customary deductibles and self-insurance retentions) and (y)
such insurer has been notified, and has not disputed the claim made for payment,
of the amount of such judgment or order or (ii) the Borrower and its Restricted
Subsidiaries shall have expended (or shall have claims asserted against it for
expenditures or) at least $10,000,000 in respect of Environmental Actions; or

 

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Restricted Subsidiaries that would be reasonably likely to have a
Material Adverse Effect,

 

Landry’s Restaurants Credit Agreement

79



--------------------------------------------------------------------------------

and there shall be any period of 20 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing; or

 

(j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral purported to be covered thereby (or any
Loan Party shall so assert or shall take any action to discontinue or to assert
the invalidity or unenforceability thereof); or

 

(k) a Change of Control shall occur; or

 

(l) an “Event of Default” (as defined in any Mortgage) shall have occurred and
be continuing; or

 

(m) a default giving rise to the right of a Hedge Bank to immediately terminate
a Secured Hedge Agreement shall have occurred and be continuing at a time when
an amount exceeding $5,000,000 would be owing by a Loan Party thereunder; or

 

(n) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $5,000,000; or

 

(o) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $5,000,000; or

 

(p) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $5,000,000; or

 

(q) any default by any Loan Party under any Material Contract shall have
occurred and be continuing, the effect of which would be reasonably likely to
have a Material Adverse Effect; or

 

(r) any of the Obligations for any reason shall cease to be “Senior Debt” (or
any comparable term) or “Designated Senior Debt” (or any comparable term) under,
and as defined in, any instrument, indenture, loan or credit or similar
agreement evidencing any Debt that is subordinated to the Obligations;

 

Landry’s Restaurants Credit Agreement

80



--------------------------------------------------------------------------------

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or any portion of the Commitments of each Lender Party and the
obligation of each Lender Party to make Advances (other than Letter of Credit
Advances by an Issuing Bank or a Revolving Credit Lender pursuant to Section
2.03(c) and Swing Line Advances by a Revolving Credit Lender pursuant to Section
2.02(b)) and of the Issuing Banks to issue Letters of Credit to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or any portion of the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon all or such portion, as applicable, of the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Law, (x) the Commitments of
each Lender Party and the obligation of each Lender Party to make Advances
(other than Letter of Credit Advances by an Issuing Bank or a Revolving Credit
Lender pursuant to Section 2.03(c) and Swing Line Advances by a Revolving Credit
Lender pursuant to Section 2.02(b)) and of the Issuing Banks to issue Letters of
Credit shall automatically be terminated and (y) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Collateral Agent on behalf of the Lender Parties in same day funds at the
Collateral Agent’s office designated in such demand, for deposit in the L/C
Collateral Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding. If at any time the Administrative Agent or
the Collateral Agent determines that any funds held in the L/C Collateral
Account are subject to any right or claim of any Person other than the Agents
and the Lender Parties or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Administrative Agent or the Collateral Agent, pay
to the Collateral Agent, as additional funds to be deposited and held in the L/C
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Collateral Account that the Administrative Agent or the Collateral Agent, as
the case may be, determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit in the
L/C Collateral Account, such funds shall be applied to reimburse the Issuing
Banks or Revolving Credit Lenders, as applicable, to the extent permitted by
applicable law.

 

ARTICLE VII

 

THE AGENTS, ETC.

 

SECTION 7.01. Authorization and Action. Each Lender Party (in its capacities as
a Lender, Swing Line Bank (if applicable) and Issuing Bank (if applicable))
hereby appoints and authorizes each Agent and each Issuing Bank to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are delegated to such Agent or
Issuing Bank by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of the Notes), no Agent or Issuing Bank shall be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall

 

Landry’s Restaurants Credit Agreement

81



--------------------------------------------------------------------------------

be fully protected in so acting or refraining from acting) upon the instructions
of the Required Lenders, and such instructions shall be binding upon all Lender
Parties and all holders of Notes; provided, however, that no Agent or Issuing
Bank shall be required to take any action that exposes such Agent or Issuing
Bank to personal liability or that is contrary to this Agreement or applicable
law. Each Agent agrees to give to each Lender Party prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.

 

SECTION 7.02. Agents’ Reliance, Etc. Neither any Agent nor any Issuing Bank nor
any of their respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may treat the payee of any Note as the holder thereof until, in the case of
the Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Assignment and Acceptance, in each case as
provided in Section 8.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (e) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

 

SECTION 7.03. Wachovia and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, if any, Wachovia shall have the
same rights and powers under the Loan Documents as any other Lender Party and
may exercise the same as though it were not an Agent; and the term “Lender
Party” or “Lender Parties” shall, unless otherwise expressly indicated, include
Wachovia in its individual capacity. Wachovia and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any of its Restricted Subsidiaries and any Person that may
do business with or own securities of any Loan Party or any such Restricted
Subsidiary, all as if Wachovia was not an Agent and without any duty to account
therefor to the Lender Parties. No Agent shall have any duty to disclose any
information obtained or received by it or any of its Affiliates relating to any
Loan Party or any of its Restricted Subsidiaries to the extent such information
was obtained or received in any capacity other than as such Agent.

 

SECTION 7.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon any Agent or any other Lender
Party and based on the financial statements referred to in Section 4.01 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender

 

Landry’s Restaurants Credit Agreement

82



--------------------------------------------------------------------------------

Party and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement.

 

SECTION 7.05. Indemnification. (a) Each Lender Party severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under Section
8.04, to the extent that such Agent is not promptly reimbursed for such costs
and expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.

 

(b) Each Revolving Credit Lender severally agrees to indemnify the Issuing Banks
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender Party’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against any Issuing Bank in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by such Issuing Bank under the Loan Documents; provided, however, that no Lender
Party shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from any Issuing Bank’s gross negligence or willful misconduct as
found in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the foregoing, each Lender Party agrees to reimburse each
Issuing Bank promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 8.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

 

(c) For purposes of this Section 7.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal amount of the Advances outstanding at such time and
owing to the respective Lender Parties, (ii) their respective Pro Rata Shares of
the aggregate Available Amount of all Letters of Credit outstanding at such time
and (iii) the aggregate unused portions of their respective Revolving Credit
Commitments and Term Commitments at such time; provided that the aggregate
principal amount of Swing Line Advances owing to any Swing Line Bank and of
Letter of Credit Advances owing to any Issuing Bank shall be considered to be
owed to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments. The failure of any Lender Party to reimburse any
Agent or Issuing Bank, as the case may be, promptly upon demand for its ratable
share of any amount required to be paid by the Lender Parties to such Agent or
Issuing Bank, as the case may be, as provided herein shall not relieve any other
Lender Party of its obligation hereunder to reimburse such Agent or Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
Party shall be responsible for the failure of any other Lender Party to
reimburse such Agent or Issuing Bank, as the case may be, for such other Lender
Party’s ratable share of such amount. Without prejudice to the survival of any
other agreement of any Lender Party hereunder, the agreement and obligations of
each Lender Party contained in this Section 7.05 shall

 

Landry’s Restaurants Credit Agreement

83



--------------------------------------------------------------------------------

survive the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

 

SECTION 7.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lender Parties and the Borrower. Upon any such
resignation, the Required Lenders, after consultation with the Borrower, shall
have the right to appoint a successor Agent having a combined capital and
surplus of at least $500,000,000. If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation, then
the retiring Agent may, after consultation with the Borrower, on behalf of the
Lender Parties, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent and, in the case of a
successor Collateral Agent, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Loan Documents. If within 45 days after written notice is given of the retiring
Agent’s resignation under this Section 7.06 no successor Agent shall have been
appointed and shall have accepted such appointment, then on such 45th day (a)
the retiring Agent’s resignation shall become effective, (b) the retiring Agent
shall thereupon be discharged from its duties and obligations under the Loan
Documents and (c) the Required Lenders shall thereafter perform all duties of
the retiring Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above. After any retiring
Agent’s resignation hereunder as Agent shall have become effective, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

 

SECTION 7.07. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Letters of Credit Agreement and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lender Parties
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lender Parties and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lender Parties and the Administrative Agent under Sections 2.07,
2.08(b) and 8.04) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lender Parties, to pay to the Administrative Agent any amount
due for the

 

Landry’s Restaurants Credit Agreement

84



--------------------------------------------------------------------------------

reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 8.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender Party any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender Party or to authorize the Administrative
Agent to vote in respect of the claim of any Lender Party in any such
proceeding.

 

SECTION 7.08. Collateral and Guaranty Matters. The Lender Parties irrevocably
authorize the Administrative Agent, at its option and in its discretion,

 

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 8.01, if
approved, authorized or ratified in writing by the Required Lenders; and

 

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
7.08.

 

SECTION 7.09. Other Agents, Etc. None of the Lender Parties or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “bookrunner,” “joint bookrunner”,
“arranger” or “joint lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than to the extent
expressly set forth herein and, in the case of such Lenders, those applicable to
all Lender Parties as such. Without limiting the foregoing, none of the Lender
Parties or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender Party acknowledges that it
has not relied, and will not rely, on any of the Lender Parties or other Persons
so identified in deciding to enter into this Agreement or in taking or not
taking action hereunder.

 

SECTION 7.10. Appointment of Supplemental Collateral Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Collateral Agent deems
that by reason of any present or future law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Collateral Agent
appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Collateral Agent” and collectively as “Supplemental
Collateral Agents”).

 

Landry’s Restaurants Credit Agreement

85



--------------------------------------------------------------------------------

(b) In the event that the Collateral Agent appoints a Supplemental Collateral
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended by this Agreement or any of the other Loan
Documents to be exercised by or vested in or conveyed to the Collateral Agent
with respect to such Collateral shall be exercisable by and vest in such
Supplemental Collateral Agent to the extent, and only to the extent, necessary
to enable such Supplemental Collateral Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Collateral Agent shall run to and be enforceable by either the
Collateral Agent or such Supplemental Collateral Agent, and (ii) the provisions
of this Article and of Section 8.04 that refer to the Collateral Agent shall
inure to the benefit of such Supplemental Collateral Agent and all references
therein to the Collateral Agent shall be deemed to be references to the
Collateral Agent and/or such Supplemental Collateral Agent, as the context may
require.

 

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Collateral Agent for more
fully and certainly vesting in and confirming to him or it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent. In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document, nor consent to any departure
by the Borrower or any other Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
(or by the Administrative Agent on their behalf upon its receipt of the consent
thereof) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Article VI) without the written consent of such Lender or
extend or increase the amount of the aggregate Commitments under any Facility
without the written consent of Lenders having more than 51% of the sum of (i)
the unused portion, if any, of the Commitments under such Facility plus (ii) the
total outstanding amount of the Advances under such Facility, in each case, at
such time;

 

(b) postpone any date scheduled for any payment of principal or interest under
Section 2.04 or 2.07, or any date fixed by the Administrative Agent for the
payment of fees or other amounts due to the Lenders (or any of them) hereunder
or under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Advance or L/C Disbursement, or (subject to clause (iv) of the second
proviso to this Section 8.01) any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of

 

Landry’s Restaurants Credit Agreement

86



--------------------------------------------------------------------------------

computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Margin that would result in a
reduction of any interest rate on any Advance or any fee payable hereunder
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) for purposes other than to
reduce the rate of interest on any Advance or L/C Disbursement or to reduce any
fee payable hereunder;

 

(d) change the order of application of any reduction in the Commitments or any
prepayment of Advances between the Facilities from the application thereof set
forth in the applicable provisions of Section 2.06(a) and (b) respectively, in
any manner that materially and adversely affects the Lenders under such
Facilities or require the permanent reduction of the Revolving Credit Facility
at any time when all or a portion of the Term Facility remains in effect without
the written consent of Lenders having more than 51% of the sum of (i) the unused
portion, if any, of the Commitments under such Facilities plus (ii) the total
outstanding amount of the Advances under such Facilities, in each case, at such
time;

 

(e) change any provision of this Section 8.01 without the written consent of
each Lender, or change (i) the definition of (A) “Required Lenders” without the
written consent of each Lender, (B) “Pro Rata Share” or “Required Revolving
Credit Lenders”, without the written consent of each Revolving Credit Lender,
(C) “Required Term Lenders” without the written consent of each Term Lender or
(D) “Secured Obligations”, without the written consent of each Hedge Bank or
(ii) any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender
(except for the release of Collateral pursuant to Section 8.11);

 

(g) release any material Guarantor (except pursuant to the provisions hereof)
from the applicable Guaranty, without the written consent of each Lender;

 

(h) as to any Facility, impose any greater restriction on the ability of any
Lender under such Facility to assign any of its rights or obligations hereunder
without the written consent of Lenders having more than 50% of the sum of (i)
the unused portion, if any, of the Commitments under such Facility plus (ii) the
total outstanding amount of the Commitments under such Facility, in each case,
at such time then in effect. For purposes of this clause, the aggregate amount
of each Lender’s risk participation and funded participation in L/C
Disbursements shall be deemed to be held by such Lender;

 

(i) affect adversely the interests, rights or obligations of the Revolving
Credit Lenders in a manner substantially different from the effect of such
amendment, waiver or consent on the Term Lenders, unless consented to by the
Required Revolving Credit Lenders, it being understood that any amendment,
waiver or consent that has the effect of curing or waiving any Default and that
contemplates a Borrowing in connection with such amendment, waiver or consent
shall require the consent of the Required Revolving Credit Lenders;

 

(j) affect adversely the interests, rights or obligations of the Lenders under
the Term Facility in a manner substantially different from the effect of such
amendment, waiver or consent on the Revolving Credit Lenders, unless consented
to by the Required Term Lenders; or

 

Landry’s Restaurants Credit Agreement

87



--------------------------------------------------------------------------------

(k) change the description set forth in Section 2.06(b)(i) (or any related
definition set forth in Section 1.01) of any event giving rise to a required
prepayment under such Section without the consent of the Required Revolving
Lenders and the Required Term Lenders;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Banks, in addition to the Lenders required
above, affect the rights or duties of the Issuing Banks under this Agreement or
any Letter of Credit application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by each Swing Line Bank, in addition to the Lenders required above,
affect the rights or duties of the Swing Line Banks under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 8.07(k) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Advances are being funded by an SPC at
the time of such amendment, waiver or other modification; and (v) the Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding the foregoing, this Agreement may
be amended with the written consent of the Administrative Agent, the Borrower
and the Lenders providing the relevant Replacement Term Advances (as defined
below) to permit the refinancing of all outstanding Term Advances (“Refinanced
Term Advances”) with a replacement term loan tranche hereunder which shall
constitute Advances hereunder (“Replacement Term Advances”), provided that (i)
the aggregate principal amount of such Replacement Term Advances shall not
exceed the aggregate principal amount of such Refinanced Term Advances, (ii) the
Applicable Margin for such Replacement Term Advances shall not be higher than
the Applicable Margin for such Refinanced Term Advances, (iii) the weighted
average life to maturity of such Replacement Term Advances shall not be shorter
than the weighted average life to maturity of such Refinanced Term Advances at
the time of such refinancing and (iv) all other terms applicable to such
Replacement Term Advances shall be substantially identical to, or less favorable
to the Lenders providing such Replacement Term Advances than, those applicable
to such Refinanced Term Advances, except to the extent necessary to provide for
covenants and other terms applicable to any period after the latest final
maturity of the Term Advances in effect immediately prior to such refinancing.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender, and the Defaulting Lender’s Commitment shall
be disregarded for all purposes of determining whether the requisite consent has
been achieved.

 

SECTION 8.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including fax or e-mail communication) and
mailed, telegraphed, telecopied, telexed or delivered, if to the Borrower, at
its address at 1510 West Loop South, Houston, Texas 77027, Attention: Chief
Administrative Officer and Chief Financial Officer; if to any Initial Lender
Party, at its Domestic Lending Office specified opposite its name on Schedule I
hereto; if to any other Lender Party, at its Domestic Lending Office specified
in the Assignment and Acceptance pursuant to which it became a Lender Party; if
to the Administrative Agent or the Collateral Agent, at its address at 201 South
College Street, Charlotte Plaza 8th Floor, Charlotte, North Carolina 28288,
Attention: Agency Services; or, as to any party, at such other address as shall
be designated by such party in a written notice to the other parties. All such
notices and other communications shall, when mailed, faxed or E-mailed, be
effective when deposited in the mails, transmitted by fax or E-mail, except that
notices and communications to any Agent pursuant to Article II, III or VII shall
not be effective until received by such Agent. Delivery by fax of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof. Electronic mail and Internet and intranet websites may be
used by the Administrative Agent and/or the Agents to distribute communications,
such as

 

Landry’s Restaurants Credit Agreement

88



--------------------------------------------------------------------------------

financial statements and other information as provided in Section 5.03, and to
distribute Loan Documents for execution by the parties thereto, and the
Administrative Agent and the Agents shall not be responsible for any losses,
costs, expenses and liabilities that may arise by reason of the use thereof,
except for their own gross negligence or willful misconduct. The Administrative
Agent and the Lender Parties shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of the Borrower
even if (a) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any form of notice specified
herein, or (b) the terms thereof, as understood by the recipient, varied from
any confirmation thereof. The Borrower shall indemnify each Agent and each
Lender Party from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in accordance with this Agreement, other than, with respect to any
Agent or Lender Party, the losses, costs, expenses and liabilities that result
from the gross negligence or willful misconduct of such Agent or Lender Party.
All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.

 

SECTION 8.03. No Waiver; Remedies; Entire Agreement. No failure on the part of
any Lender Party or any Agent to exercise, and no delay in exercising, any right
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law. This Agreement and the other Loan Documents constitute the
entire agreement of the parties with respect hereto.

 

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand (and
whether or not the Closing Date occurs) (i) all reasonable costs and expenses of
each Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of, or any consent or waiver under,
the Loan Documents (including, without limitation, (A) all due diligence,
collateral review, arrangement, syndication, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses and (B) the reasonable fees and expenses of counsel
for the Administrative Agent and the Collateral Agent with respect thereto, with
respect to advising the Administrative Agent and the Collateral Agent as to its
rights and responsibilities, or the perfection, protection, interpretation or
preservation of rights or interests, under the Loan Documents, with respect to
negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all costs and expenses of each Agent and
each Lender Party in connection with the enforcement of the Loan Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent and each Lender Party with respect thereto). The Borrower
further agrees to pay any stamp or other taxes that may be payable in connection
with the execution or delivery of any Loan Document.

 

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Lender Party and each of their Affiliates and their respective
officers, directors, trustees, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Loan Documents or
any of the transactions contemplated thereby or (ii) the actual or

 

Landry’s Restaurants Credit Agreement

89



--------------------------------------------------------------------------------

alleged presence of Hazardous Materials on any property of any Loan Party or any
of its Subsidiaries or any Environmental Action relating in any way to any Loan
Party or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct or actions taken in bad faith. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 8.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated.

 

(c) Each Loan Party also agree that, without the prior written consent of the
Administrative Agent (not to be unreasonably withheld), neither it nor any of
its Affiliates will settle, compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding in respect of which
indemnification has been or could be sought under the indemnification provisions
hereof (whether or not any Indemnified Party is an actual or potential party to
such claim, action or proceeding), unless such settlement, compromise or consent
(i) includes a full and unconditional written release of each Indemnified Party
from all liability arising out of such claim, action or proceeding and (ii) does
not include any statement as to or an admission of fault, culpability or failure
to act by or on behalf of any Indemnified Party. In the event that an
Indemnified Party is requested or required to appear as a witness in any action
brought by or on behalf of or against any Loan Party or any of its Subsidiaries
or Affiliates in which such Indemnified Party is not named as a defendant, such
Loan Party agrees to reimburse such Indemnified Party for all reasonable
expenses incurred by it in connection with such Indemnified Party’s appearing
and preparing to appear as such a witness, including, without limitation, the
reasonable fees and expenses of its legal counsel. Each Loan Party also agrees
not to assert any claim against any Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Transaction Documents or any of the transactions contemplated by the
Transaction Documents.

 

(d) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender Party other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(a), or if the Borrower fails to
make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

 

(e) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

 

Landry’s Restaurants Credit Agreement

90



--------------------------------------------------------------------------------

(f) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.10 and 2.12 and this Section 8.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

 

SECTION 8.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01 or otherwise with the consent of the Required
Lenders, each Agent and each Lender Party and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement or such Note or Notes and
although such Obligations may be unmatured. Each Agent and each Lender Party
agrees immediately to notify the Borrower after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Agent
and each Lender Party and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Agent, such Lender Party and their respective
Affiliates may have.

 

SECTION 8.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Lender Party that such Initial
Lender Party has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of all the Lender Parties.

 

SECTION 8.07. Assignments and Participations. (a) Each Lender may and, so long
as no Default shall have occurred and be continuing, if demanded by the Borrower
(following a demand by such Lender pursuant to Section 2.10 or 2.12) upon at
least five Business Days’ notice to such Lender and the Administrative Agent
will, assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of its Commitment or Commitments, the
Advances owing to it and the Note or Notes held by it); provided, however, that
(i) each such assignment shall be of a uniform, and not a varying, percentage of
all rights and obligations under and in respect of any or all Facilities
(determined as of the date on which the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if a “Trade
Date” is specified in the Assignment and Acceptance, as of such “Trade Date”),
but nothing contained in this Section 8.07 shall restrict any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis, (ii) except in the case of an assignment to
a Person that, immediately prior to such assignment, was a Lender, an Affiliate
of any Lender or an Approved Fund of any Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the aggregate amount of
the Commitments being assigned to such Eligible Assignee pursuant to such
assignment (determined as of the date on which the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Acceptance, as of such “Trade
Date”) shall in no event be less than $2,500,000 (or such lesser amount as shall
be approved by the Administrative Agent and, so long as no Event of Default
shall have occurred and be continuing at the time of effectiveness of such
assignment, the Borrower) (provided that in connection with simultaneous
assignments to two or more related Approved Funds, such Approved Funds shall be
treated as one assignee for purposes of determining compliance with such minimum

 

Landry’s Restaurants Credit Agreement

91



--------------------------------------------------------------------------------

amount of assignment) under the Revolving Credit Facility for which a Commitment
is being assigned (it being understood that an assignment under the Term
Facility shall not be subject to any requirement for a minimum amount), (iii)
except in the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of any
Lender, such assignment shall be approved by the Administrative Agent and, so
long as no Event of Default shall have occurred and be continuing at the time of
effectiveness of such assignment, the Borrower (in each case such approvals not
to be unreasonably withheld or delayed), provided that, in any event, any
assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the Issuing Banks and the Swing Line Banks, (iv) each such
assignment shall be to an Eligible Assignee, (v) each such assignment made as a
result of a demand by the Borrower pursuant to this Section 8.07(a) shall be
arranged by the Borrower after consultation with the Administrative Agent and
shall be either an assignment of all of the rights and obligations of the
assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (vi) no Lender shall be obligated to make
any such assignment as a result of a demand by the Borrower pursuant to this
Section 8.07(a) unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, (vii) no such assignments shall be permitted
without the consent of the Administrative Agent until the Administrative Agent
shall have notified the Lender Parties that syndication of the Commitments
hereunder has been completed and (viii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
or Notes subject to such assignment and a processing and recordation fee of
$3,500; provided, however, that for each such assignment made as a result of a
demand by the Borrower pursuant to this Section 8.07(a), the Borrower shall pay
to the Administrative Agent the applicable processing and recordation fee;
provided, further, however, that only one such fee shall be payable in
connection with simultaneous assignments by or to two or more related Approved
Funds.

 

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender, Swing Line Bank or
Issuing Bank, as the case may be, hereunder and (ii) the Lender, Swing Line Bank
or Issuing Bank assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.10,
2.12 and 8.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s, Swing Line Bank’s or Issuing Bank’s
rights and obligations under this Agreement, such Lender, Swing Line Bank or
Issuing Bank shall cease to be a party hereto).

 

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning

 

Landry’s Restaurants Credit Agreement

92



--------------------------------------------------------------------------------

Lender Party makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon any Agent, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
such Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender,
Swing Line Bank or Issuing Bank, as the case may be.

 

(d) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and, as agent for the Borrower solely for such purpose, a register for the
recordation of the names and addresses of the Lender Parties and the Commitment
under each Facility of, and principal amount of the Advances owing under each
Facility to, each Lender Party from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agents and the Lender Parties may treat
each Person whose name is recorded in the Register as a Lender Party hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Agent or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each other Agent. In the case of any assignment by a Lender, within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes (which shall be marked “Amended and Restated”) an
amended and restated Note to the order of such Eligible Assignee in an amount
equal to the Commitment assumed by it under each Facility pursuant to such
Assignment and Acceptance and, if any assigning Lender has retained a Commitment
hereunder under such Facility, an amended and restated Note to the order of such
assigning Lender in an amount equal to the Commitment retained by it hereunder.
Such amended and restated Note or Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A-1 or A-2 hereto, as
the case may be.

 

(f) Each Issuing Bank may assign to an Eligible Assignee all of its rights and
obligations under the undrawn portion of its Letter of Credit Commitment at any
time; provided, however, that (i) each such assignment shall be to an Eligible
Assignee and (ii) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500.

 

Landry’s Restaurants Credit Agreement

93



--------------------------------------------------------------------------------

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrower, the Agents and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement and (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Advances or
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, postpone any date fixed for any payment of
principal of, or interest on, the Advances or Notes or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation, or
release all or substantially all of the Collateral.

 

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.

 

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement and the other Loan Documents (including, without
limitation, the Advances owing to it and the Note or Notes held by it) in favor
of any Federal Reserve Bank.

 

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a fund that invests in bank loans may create a security interest in all or
any portion of the Advances owing to it and the Note or Notes held by it to any
holders of obligations owed, or securities issued, by such Lender as collateral
security for such obligations or securities, or to any trustee for, or any
representative of, such holders, provided, that unless and until such holder,
trustee or representative actually becomes a Lender in compliance with the other
provisions of this Section 8.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
holder, trustee or representative shall not be entitled to exercise any of the
rights of a Lender under the Loan Documents even though such holder, trustee or
representative may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

 

(k) Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement, provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the

 

Landry’s Restaurants Credit Agreement

94



--------------------------------------------------------------------------------

benefits of Sections 2.10 and 2.12 (or any other increased costs protection
provision) and (iii) the Granting Bank shall for all purposes, including,
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document, remain the Lender Party of record hereunder. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior Debt of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained in this
Agreement, any SPC may (i) with notice to, but without prior consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or any portion of its interest in any Advance to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Advances to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC. This subsection (k) may not be amended without the
prior written consent of each Granting Lender, all or any part of whose Advances
are being funded by the SPC at the time of such amendment.

 

SECTION 8.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
fax of an executed counterpart of a signature page to this Agreement shall be
effective as delivery of an original executed counterpart of this Agreement.

 

SECTION 8.09. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, each Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

 

SECTION 8.10. Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, employees, agents and advisors and to any pledgees
under Section 8.07(j) and to actual or prospective Eligible Assignees and
participants, and then only on a confidential basis, (b) as required by any law,
rule or regulation or judicial process, (c) as requested or required by any
state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any similar organization or
quasi-regulatory authority)

 

Landry’s Restaurants Credit Agreement

95



--------------------------------------------------------------------------------

regulating such Lender Party, (d) to any rating agency when required by it,
provided that, prior to any such disclosure, such rating agency shall undertake
to preserve the confidentiality of any Confidential Information relating to the
Loan Parties received by it from such Lender Party, (e) in connection with any
litigation or proceeding to which such Agent or such Lender Party or any of its
Affiliates may be a party or (f) in connection with the exercise of any right or
remedy under this Agreement or any other Loan Document.

 

SECTION 8.11. Release of Collateral, Etc. Upon the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents. The Administrative Agent on
behalf of the Lender Parties will release any Guarantor from its obligations
under the Guaranty if such Guarantor ceases to be a Restricted Subsidiary as a
result of a transaction permitted under this Agreement and will, at the
Borrower’s expense, execute and deliver to such Guarantor such documents as such
Guarantor may reasonably request to evidence such release.

 

SECTION 8.12. Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act. The Borrower shall, and shall
cause each of its Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lenders in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.

 

SECTION 8.13. Jurisdiction, Etc. (a) EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN THE
COURTS OF ANY JURISDICTION.

 

(b) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR

 

Landry’s Restaurants Credit Agreement

96



--------------------------------------------------------------------------------

RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

SECTION 8.14. GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 8.15. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE GUARANTORS, THE
AGENTS AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

[Remainder of Page Intentionally Left Blank]

 

Landry’s Restaurants Credit Agreement

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

LANDRY’S RESTAURANTS, INC.

By        

Title:

 

Landry’s Restaurants Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, Lender, Initial Issuing Bank and
Initial Swing Line Bank

By        

Title:

 

Landry’s Restaurants Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Syndication Agent, Existing Issuing Bank and Lender

By        

Title:

 

Landry’s Restaurants Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent

By        

Title:

By        

Title:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender

By        

Title:

 

Landry’s Restaurants Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,
as Documentation Agent and Lender

By

       

Title:

 

Landry’s Restaurants Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,
as Documentation Agent and Lender

By

       

Title:

 

Landry’s Restaurants Credit Agreement



--------------------------------------------------------------------------------

Initial Lenders [NAME OF LENDER] By         Title:

 

Landry’s Restaurants Credit Agreement